Exhibit 10.3

 

 

COLLATERAL AGREEMENT

 

dated as of June 29, 2015

 

by and among

 

BOOT BARN HOLDINGS, INC.,

 

BOOT BARN, INC.

 

and certain of its Subsidiaries,

 

as Grantors,

 

in favor of

 

GCI CAPITAL MARKETS LLC,

 

as Administrative Agent,

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINED TERMS

1

 

 

SECTION 1.1 Terms Defined in the UCC

1

 

 

SECTION 1.2 Definitions

2

 

 

SECTION 1.3 Other Definitional Provisions

5

 

 

ARTICLE II SECURITY INTEREST

6

 

 

SECTION 2.1 Grant of Security Interest

6

 

 

SECTION 2.2 Provisions Relating to Equity Interests

8

 

 

SECTION 2.3 Grantors Remain Liable

9

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

9

 

 

SECTION 3.1 Organization; Power; Qualification

9

 

 

SECTION 3.2 Authorization of Agreement; Compliance With Laws; Non Contravention

9

 

 

SECTION 3.3 Governmental Approvals

10

 

 

SECTION 3.4 Perfected First Priority Liens

10

 

 

SECTION 3.5 Title, No Other Liens

10

 

 

SECTION 3.6 State of Organization; Locations of Inventory, Equipment and
Fixtures; Other Information

10

 

 

SECTION 3.7 Accounts

11

 

 

SECTION 3.8 Chattel Paper; Instruments; Negotiable Documents Letter-of-Credit
Rights

11

 

 

SECTION 3.9 Commercial Tort Claims

11

 

 

SECTION 3.10 Deposit Accounts and Securities Accounts

11

 

 

SECTION 3.11 Intellectual Property

12

 

 

SECTION 3.12 Reserved

12

 

 

SECTION 3.13 Equity Interests

12

 

 

ARTICLE IV COVENANTS

12

 

 

SECTION 4.1 Maintenance of Perfected Security Interest; Further Information

13

 

 

SECTION 4.2 Maintenance of Insurance

13

 

 

SECTION 4.3 Changes in Locations; Changes in Name or Structure

13

 

i

--------------------------------------------------------------------------------


 

SECTION 4.4 Required Notifications

13

 

 

SECTION 4.5 Delivery Covenants

14

 

 

SECTION 4.6 Control Covenants

14

 

 

SECTION 4.7 Filing Covenants

15

 

 

SECTION 4.8 Accounts

15

 

 

SECTION 4.9 Intellectual Property

15

 

 

SECTION 4.10 Equity Interests

17

 

 

SECTION 4.11 Reserved

18

 

 

SECTION 4.12 Further Assurances

18

 

 

SECTION 4.13 Burdensome Requirements

18

 

 

ARTICLE V REMEDIAL PROVISIONS

18

 

 

SECTION 5.1 General Remedies

18

 

 

SECTION 5.2 Specific Remedies

19

 

 

SECTION 5.3 Registration Rights

22

 

 

SECTION 5.4 Application of Proceeds

23

 

 

SECTION 5.5 Waiver, Deficiency

23

 

 

ARTICLE VI THE ADMINISTRATIVE AGENT

24

 

 

SECTION 6.1 Appointment of Administrative Agent as Attorney-in-Fact

24

 

 

SECTION 6.2 Duty of Administrative Agent

25

 

 

SECTION 6.3 Authority of Administrative Agent

26

 

 

ARTICLE VII MISCELLANEOUS

26

 

 

SECTION 7.1 Notices

26

 

 

SECTION 7.2 Amendments, Waivers and Consents

26

 

 

SECTION 7.3 Expenses, Indemnification, Waiver of Consequential Damages, Etc.

26

 

 

SECTION 7.4 Right of Set Off

27

 

 

SECTION 7.5 Governing Law; Jurisdiction; Venue; Service of Process

27

 

 

SECTION 7.6 Waiver of Jury Trial

28

 

 

SECTION 7.7 Reserved

28

 

 

SECTION 7.8 No Waiver by Course of Conduct; Cumulative Remedies

28

 

 

SECTION 7.9 Successors and Assigns

29

 

 

SECTION 7.10 Survival of Indemnities

29

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.11 Titles and Captions

29

 

 

SECTION 7.12 Severability of Provisions

29

 

 

SECTION 7.13 Counterparts

29

 

 

SECTION 7.14 Integration

30

 

 

SECTION 7.15 Advice of Counsel; No Strict Construction

30

 

 

SECTION 7.16 Acknowledgements

30

 

 

SECTION 7.17 Releases

30

 

 

SECTION 7.18 Additional Grantors

31

 

 

SECTION 7.19 All Powers Coupled With Interest

31

 

 

SECTION 7.20 Intercreditor Agreement

31

 

SCHEDULES:

 

Schedule 3.6 to Collateral
Agreement                                                                                      
Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office;
Locations of Inventory, Equipment and Fixtures; Locations of Books and Records

 

Schedule 3.8 to Collateral
Agreement                                                                                      
Chattel Paper; Instruments; Negotiable Documents; Letter-of-Credit Rights

 

Schedule 3.9 to Collateral
Agreement                                                                                      
Commercial Tort Claims

 

Schedule 3.10 to Collateral
Agreement                                                                               
Deposit Accounts and Securities Accounts

 

Schedule 3.11 to Collateral
Agreement                                                                               
Intellectual Property

 

Schedule 3.13 to Collateral
Agreement                                                                               
Equity Interests Held Directly by Grantors

 

iii

--------------------------------------------------------------------------------


 

COLLATERAL AGREEMENT (this “Agreement”), dated as of June 29, 2015, by and among
BOOT BARN HOLDINGS, INC. (“Holdings”), BOOT BARN, INC., a Delaware corporation
(the “Borrower”), any Additional Grantor (as defined below) who may become party
to this Agreement (such Additional Grantors, collectively, with Holdings and the
Borrower, the “Grantors”), in favor of GCI CAPITAL MARKETS LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties (as defined in the Credit Agreement identified
below).

 

STATEMENT OF PURPOSE

 

Pursuant to the Credit Agreement dated as of the date hereof by and among
Holdings, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), the Lenders have agreed to make
Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein.

 

Pursuant to the terms of the Guaranty Agreement, Holdings and certain
Subsidiaries of the Borrower who are parties hereto have guaranteed the payment
and performance of the Secured Obligations.

 

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the benefit of the Secured Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

 

ARTICLE I

 

DEFINED TERMS

 

SECTION 1.1  Terms Defined in the UCC.

 

(a)                                 The following terms when used in this
Agreement shall have the meanings assigned to them in the UCC (as defined in the
Credit Agreement) as in effect from time to time:  “Accession”, “Account”,
“Account Debtor”, “Authenticate”, “Certificated Security”, “Chattel Paper”;
“Commercial Tort Claim”, “Deposit Account”, “Documents”, “Electronic Chattel
Paper”, “Equipment”, “Farm Products” “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Company Security”, “Investment Property”,
“Letter-of-Credit Rights”, “Proceeds”, “Record”, “Registered Organization”,
“Securities Account”, “Securities Entitlement”, “Securities Intermediary”,
“Security”, “Supporting Obligation”, “Tangible Chattel Paper”, and
“Uncertificated Security”.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Terms defined in the UCC and not otherwise
defined herein or in the Credit Agreement shall have the meaning assigned in the
UCC as in effect from time to time.

 

SECTION 1.2  Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:

 

“Additional Grantor” means each Subsidiary of Holdings which hereafter becomes a
Grantor pursuant to Section 7.18 (as required pursuant to Section 8.13 of the
Credit Agreement).

 

“Administrative Agent” has the meaning assigned thereto in the Preamble to this
Agreement.

 

“Agreement” means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15 and 31 U.S.C. Section 3727), including all amendments thereto and
regulations promulgated thereunder.

 

“Borrower” has the meaning assigned thereto in the Preamble to this Agreement.

 

“Collateral” has the meaning assigned thereto in Section 2.1.

 

“Collateral Account” has the meaning assigned thereto in Section 5.2.

 

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

“Controlled Depository” has the meaning assigned thereto in Section 4.6.

 

“Controlled Intermediary” has the meaning assigned thereto in Section 4.6.

 

“Copyrights” means, collectively, all of the following owned by any Grantor: 
(a) all copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 3.11 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present and future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing, and (e) all rights
corresponding to any of the foregoing throughout the world.

 

“Copyright Licenses” means any agreement now or hereafter in existence naming
any Grantor as licensor or licensee, including, without limitation, those listed
in Schedule 3.11, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

 

2

--------------------------------------------------------------------------------


 

“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by any Grantor and Administrative Agent, in form reasonably
acceptable to Administrative Agent.

 

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Excluded Assets” has the meaning assigned thereto in clause (ii) of the first
proviso to Section 2.1.

 

“Excluded Deposit Account” means (a) any Deposit Account maintained by a Grantor
solely for the purpose of funding payroll, taxes and other compensation and
benefits to employees, (b) zero balance accounts maintained by a Grantor,
(c) any Deposit Account used solely for escrow, customs or other fiduciary
purposes, in each case, that solely contains property not beneficially owned by
any Grantor, (d) any Deposit Account the balance of which is swept at the end of
each Business Day into a Deposit Account subject to a Control Agreement, so long
as such daily sweep is not terminated or modified (other than to provide that
the balance in such Deposit Account is swept into another Deposit Account
subject to a Control Agreement) without the consent of the Administrative Agent,
or (e) any Deposit Account established by a Grantor with amounts on deposit
that, when aggregated with the amounts on deposit in all other Deposit Accounts
maintained by all Grantors for which Control Agreements have not been obtained
(other than those specified in clauses (a) through (d)), do not exceed $500,000
at any time.

 

“Excluded Equity Interests” means any Equity Interests to the extent
constituting Excluded Assets.

 

“Excluded Securities Account” means (a) any Securities Account maintained by a
Grantor solely for the purpose of funding payroll, taxes and other compensation
and benefits to employees, (b) any Securities Account used solely for escrow,
customs or other fiduciary purposes, in each case, that solely contains property
not beneficially owned by any Grantor, (c) any Securities Account the balance of
which is swept at the end of each Business Day into a Securities Account subject
to a Control Agreement, so long as such daily sweep is not terminated or
modified (other than to provide that the balance in such Securities Account is
swept into another Securities Account subject to a Control Agreement) without
the consent of the Administrative Agent, or (d) any Securities Account
established by a Grantor with amounts on deposit that, when aggregated with the
amounts on deposit in all other Securities Accounts maintained by all Grantors
for which Control Agreements have not been obtained (other than those specified
in clauses (a) through (c)), do not exceed $500,000 at any time.

 

“Grantors” has the meaning assigned thereto in the Preamble of this Agreement.

 

“Intellectual Property” means, collectively, all of the following:  (a) all
systems software and applications software owned by any Grantor, all
documentation for such software, including, without limitation, user manuals,
flowcharts, functional specifications, operations manuals, and

 

3

--------------------------------------------------------------------------------


 

all formulas, processes, ideas and know-how embodied in any of the foregoing,
(b) all concepts, discoveries, improvements and ideas, know-how, technology,
reports, design information, trade secrets, practices, specifications, test
procedures, maintenance manuals, research and development owned by any Grantor,
(c) all Patents and Patent Licenses, Copyrights and Copyright Licenses,
Trademarks and Trademark Licenses, and (d) other licenses by or to any Grantor
(except for any off-the-shelf software licenses) to use any of the items
described in the foregoing clauses (a) and (b) to the extent not otherwise
covered by the licenses described in the foregoing clause (c).

 

“Issuer” means any Subsidiary that is an issuer of any Equity Interests included
in the Collateral (including, without limitation, any Issuer as defined in the
UCC).

 

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned by such Grantor, including, without limitation,
such Grantor’s capital account, its interest as a partner or member, as
applicable, in the net cash flow, net profit and net loss, and items of income,
gain, loss, deduction and credit of any such partnership, limited partnership or
limited liability company, as applicable, such Grantor’s interest in all
distributions made or to be made by any such partnership, limited partnership or
limited liability company, as applicable, to such Grantor and all of the other
economic rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such partnership, limited partnership or
limited liability company, as applicable, by separate agreement or otherwise.

 

“Patents” means collectively, all of the following owned by any Grantor: 
(a) all patents, all inventions and patent applications anywhere in the world,
including, without limitation, those listed on Schedule 3.11, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

 

“Patent License” means all agreements now or hereafter in existence providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 3.11.

 

“Patent Security Agreement” means each Patent Security Agreement executed and
delivered by any Grantor and Administrative Agent, in form reasonably acceptable
to Administrative Agent.

 

“Restricted Securities Collateral” has the meaning assigned thereto in
Section 5.3.

 

4

--------------------------------------------------------------------------------


 

“Secured Obligations” means the “Secured Obligations” as defined in the Credit
Agreement.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Security Interests” means the security interests granted pursuant to
Article II, as well as all other security interests created or assigned as
additional security for any of the Secured Obligations pursuant to the
provisions of any Loan Document.

 

“Trademarks” means, collectively, all of the following of any Grantor:  (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith anywhere in the world, including, without limitation, those listed on
Schedule 3.11, (b) all reissues, extensions, continuations (in whole or in part)
and renewals of any of the foregoing, (c) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements of any of the foregoing,
(d) the right to sue for past, present or future infringements of any of the
foregoing and (e) all rights corresponding to any of the foregoing (including
the goodwill) throughout the world.

 

“Trademark License” means any agreement now or hereafter in existence providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 3.11.

 

“Trademark Security Agreement” means each Trademark Security Agreement executed
and delivered by any Grantor and Administrative Agent, in form reasonably
acceptable to Administrative Agent.

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.

 

SECTION 1.3  Other Definitional Provisions.  Terms defined in the Credit
Agreement and not otherwise defined herein shall have the meaning assigned
thereto in the Credit Agreement.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:  (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any

 

5

--------------------------------------------------------------------------------


 

reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, (g) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”,
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document and (m) where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

 

ARTICLE II

 

SECURITY INTEREST

 

SECTION 2.1  Grant of Security Interest.  Each Grantor hereby grants, pledges
and collaterally assigns to the Administrative Agent, for the benefit of itself
and the Secured Parties, a security interest in, all of such Grantor’s right,
title and interest in the following property, now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, and wherever located or deemed
located (collectively, after giving effect to the Excluded Assets, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:

 

(a)                                 all Accounts;

 

(b)                                 all cash and currency;

 

(c)                                  all Chattel Paper;

 

(d)                                 all Commercial Tort Claims identified on
Schedule 3.9 (as updated from time to time);

 

(e)                                  all Deposit Accounts;

 

(f)                                   all Documents;

 

(g)                                  all Equipment;

 

(h)                                 all Fixtures;

 

(i)                                     all General Intangibles;

 

6

--------------------------------------------------------------------------------


 

(j)                                    all Instruments;

 

(k)                                 all Intellectual Property;

 

(l)                                     all Inventory;

 

(m)                             all Investment Property;

 

(n)                                 all Letter-of-Credit Rights;

 

(o)                                 all Vehicles;

 

(p)                                 all other Goods not otherwise described
above;

 

(q)                                 all books and records pertaining to the
Collateral; and

 

(r)                                    to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing, all Accessions to any of
the foregoing and all collateral security and Supporting Obligations (as now or
hereafter defined in the UCC) given by any Person with respect to any of the
foregoing;

 

provided, that the Security Interests granted herein shall not attach to, and
the term “Collateral” shall not include (all of the following, “Excluded
Assets”):  (i) any Equity Interests issued by any Foreign Subsidiary in excess
of sixty-five percent (65%) of all issued and outstanding shares of all classes
of voting Equity Interests of such Foreign Subsidiary (or, such greater
percentage as would not result in adverse federal income tax consequences for
Holdings or any other Grantor), (ii) any obligation or property of any kind due
from, owed by or belonging to any Sanctioned Person, (iii) any intent-to-use
trademark application prior to the filing and acceptance by the United States
Patent and Trademark Office of a “Statement of Use” or “Amendment to Allege Use”
with respect thereto, to the extent, if any, that, and solely during the period,
if any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application or its
resulting registration under applicable federal law, (iv) any Equity Interests
to the extent that granting of a security interest thereon would be prohibited
by Applicable Law, or (v) (A) any rights under any lease, instrument, contract
or agreement of any Grantor, (B) any property subject to a purchase money
security interest or similar arrangement or (C) any Equity Interests in any
joint venture or non-Wholly-Owned Subsidiary, in each case under this clause
(iv), to the extent that the granting of a security interest therein would
(I) be prohibited by Applicable Law, (II) be prohibited or restricted under the
express terms of such lease, instrument, contract or agreement, purchase money
arrangement or joint venture or organizational documents governing such Equity
Interests, or (III) result in a breach of the terms of, constitute a default
under the express terms of or create a right of termination in favor of any
party (other than Holdings or any Subsidiary) to any such lease, instrument,
contract or agreement governing such right, any such purchase money arrangement,
or any such joint venture or organizational documents governing such Equity
Interests, unless (x) such prohibition, restriction, breach, default or right of
termination is not enforceable or is otherwise rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other Applicable Law (including
any Debtor Relief Laws) or principles of equity) or (y) consent to such security

 

7

--------------------------------------------------------------------------------


 

interest has been obtained from any applicable third party; provided further,
that the foregoing proviso shall not affect, limit, restrict or impair the grant
by any Grantor of a Security Interest in, and the term “Collateral” shall
include, any proceeds, products, substitutions or replacements of Excluded
Assets (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Assets); and provided further, that
notwithstanding anything to the contrary contained in the foregoing two
provisos, the Security Interests granted herein shall immediately and
automatically attach to, and the term “Collateral” shall immediately and
automatically include (and the term “Excluded Assets” shall no longer include)
(1) any such intent-to-use trademark application upon the filing and acceptance
by the United States Patent and Trademark Office of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto; (2) the rights under any such
lease, instrument, contract or agreement, the property subject to any such
purchase money arrangement, the Equity Interests in any such joint venture or
non-Wholly-Owned Subsidiary at such time as the applicable prohibition,
restriction, breach, default or right of termination is no longer enforceable or
effective or is waived or consent to such security interest has been obtained
from any applicable third party; and (3) the Equity Interests in each such joint
venture and non-Wholly-Owned Subsidiary at such time that all of the Equity
Interests in such Person are owned by one or more Grantors.

 

Notwithstanding the foregoing, the payment and performance of the Obligations
shall not be secured by any Hedge Agreement between any Grantor and any Secured
Party.

 

SECTION 2.2  Provisions Relating to Equity Interests.

 

(a)                                 Each Issuer party to this Agreement agrees
to be bound by the terms of this Agreement relating to the Equity Interests
issued by it and will comply with such terms insofar as such terms are
applicable to it and consents to such pledge of such Equity Interests.  In the
case of each Grantor which is a partner in a partnership, such Grantor hereby
consents to the extent required and the applicable partnership agreement (i) to
the pledge by each other Grantor, pursuant to the terms hereof, of the pledged
partnership interests in such partnership and (ii) upon the occurrence and
during the continuance of an Event of Default, to the transfer of such pledged
partnership interests to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee as a substituted partner
in such partnership with all the rights, powers and duties of a general partner
or a limited partner, as the case may be.  In the case of each Grantor which is
a member, manager or managing member of a limited liability company, such
Grantor hereby consents to the extent required by the applicable limited
liability company agreement (i) to the pledge by each other Grantor, pursuant to
the terms hereof, of the pledged limited liability company interests in such
limited liability company and (ii) upon the occurrence and during the
continuance of an Event of Default, to the transfer of such pledged limited
liability company interests to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a substituted
member, manager or managing member, as applicable, of the limited liability
company with all the rights, powers and duties of a member, manager or managing
member of the limited liability company in question.

 

(b)                                 No Grantor shall agree to any provision in,
or amendment of, a limited liability company agreement or partnership agreement
that adversely affects the perfection of the security interest of the
Administrative Agent in any pledged partnership interests or pledged limited
liability company interests pledged by such Grantor hereunder.

 

8

--------------------------------------------------------------------------------


 

SECTION 2.3  Grantors Remain Liable.  Anything herein to the contrary
notwithstanding:  (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by the Administrative Agent or any other Secured Party of any
of the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral,
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent nor
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Extensions of
Credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Secured Party that:

 

SECTION 3.1  Organization; Power; Qualification.  Each Grantor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization except in the case of
preceding clauses (b) and (c) to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.2  Authorization of Agreement; Compliance With Laws;
Non Contravention.  Each Grantor has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement in accordance with its terms.  This
Agreement has been duly executed and delivered by the duly authorized officers
of each Grantor, and this Agreement, upon execution, will constitute the legal,
valid and binding obligation of each Grantor, enforceable against such Grantor
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies The
execution, delivery and performance by the Grantors of this Agreement does not
and will not, by the passage of time, the giving of notice or otherwise,
(a) require any Governmental Approval or violate any Applicable Law relating to
any Grantor where the failure to obtain such Governmental Approval or such
violation could

 

9

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect, (b) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Grantor,
(c) conflict with, result in a breach of or constitute a default under any
Material Contract to which any Grantor is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
which could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (d) result in or require the creation or imposition
of any Lien upon or with respect to any property now owned or hereafter acquired
by any Grantor other than Permitted Liens.

 

SECTION 3.3  Governmental Approvals.  No approval, consent, exemption,
authorization or other action by, notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against any Grantor or any
Issuer of this Agreement, except (a) as may be required by laws affecting the
offering and sale of securities generally, (b) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office,
(c) filings under the UCC and/or the Assignment of Claims Act and (d) approvals,
consents, exemptions, authorizations, filings or other acts or consents for
which the failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.4  Perfected First Priority Liens.  Each financing statement naming
any Grantor as a debtor is in appropriate form for filing in the appropriate
offices of the states specified on Schedule 3.6.  The acceptance for filing of
such financing statements and the filing of any necessary registrations,
recordations and notices with the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, is sufficient to perfect the
Security Interests granted pursuant to this Agreement in that portion of the
Collateral as comprises (a) Collateral under the UCC with respect to which a
security interest may be perfected by filing of financing statements pursuant to
the UCC and (b) Intellectual Property in which a security interest may be
perfected by the filing of necessary registrations, recordations or notices
thereof with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable.  Upon such perfection, and, as applicable, the
timely filing thereafter by the Administrative Agent of UCC continuation
statements in the appropriate UCC filing office, such perfected security
interest shall be prior to all other Liens, except Permitted Liens.

 

SECTION 3.5  Title, No Other Liens.  Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Permitted Liens.  No Grantor has authenticated any agreement
authorizing any secured party thereunder to file a financing statement, except
to perfect Permitted Liens.

 

SECTION 3.6  State of Organization; Locations of Inventory, Equipment and
Fixtures; Other Information.

 

(a)                                 The exact legal name of each Grantor is set
forth on Schedule 3.6 (as such schedule may be updated from time to time
pursuant to Section 4.3).

 

(b)                                 Each Grantor is a Registered Organization
organized under the laws of the state identified on Schedule 3.6 under such
Grantor’s name (as such schedule may be updated from

 

10

--------------------------------------------------------------------------------


 

time to time pursuant to Section 4.3).  The taxpayer identification number and,
to the extent applicable, Registered Organization number of each Grantor is set
forth on Schedule 3.6 under such Grantor’s name (as such schedule may be updated
from time to time pursuant to Section 4.3).

 

(c)                                  All Collateral consisting of Inventory,
Equipment and Fixtures (whether now owned or hereafter acquired) is located at,
or is in transit to, the locations specified on Schedule 3.6 (as such schedule
may be updated from time to time pursuant to Section 4.3), other than Collateral
that is disposed of in a transaction not prohibited by the Loan Documents.

 

(d)                                 The mailing address, chief place of
business, chief executive office and office where each Grantor keeps its books
and records relating to the Accounts, Documents, General
Intangibles, Instruments (other than bills of lading, bills of sale, or similar
instruments) and Investment Property in which it has any interest is located at
the locations specified on Schedule 3.6 under such Grantor’s name (as such
schedule may be updated from time to time pursuant to Section 4.3).  No Grantor
has any other places of business (other than certain temporary locations) except
those separately set forth on Schedule 3.6 under such Grantor’s name (as such
schedule may be updated from time to time pursuant to Section 4.3).

 

SECTION 3.7  Accounts.  To the knowledge of the Grantors, no Account Debtor has
any defense, set-off, claim or counterclaim against any Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral or otherwise except
defenses, setoffs, claims or counterclaims that are not, in the aggregate,
material to the value of the Accounts, taken as a whole.  None of the Accounts
is, nor will any hereafter arising Account be, evidenced by a promissory note or
other Instrument (other than a check) that has not been pledged to the
Administrative Agent in accordance with the terms hereof.

 

SECTION 3.8  Chattel Paper; Instruments; Negotiable Documents Letter-of-Credit
Rights.  Except as set forth on Schedule 3.8 (as such schedule may be updated
from time to time pursuant to Section 4.4(c)(iv), Section 4.4(c)(v),
Section 4.4(c)(vi) or Section 4.4(c)(vii)) no Grantor (a) holds or is the owner
of any Chattel Paper having a value of in excess of $250,000, (b) holds any
Instrument (other than bills of lading, bills of sale, or similar instruments)
having a face amount in excess of $250,000, (c) holds any negotiable Document
(other than bills of lading, bills of sale, or similar instruments) evidencing
title to goods having a value in excess of $250,000 or (d) has any
Letter-of-Credit Rights with respect to any letter of credit having a face
amount in excess of $250,000.

 

SECTION 3.9  Commercial Tort Claims.  All Commercial Tort Claims having a
potential value in excess of $1,000,000 in which any Grantor is a plaintiff are
listed on Schedule 3.9 (as such schedule may be updated from time to time
pursuant to Section 4.4(c)(i)).

 

SECTION 3.10  Deposit Accounts and Securities Accounts.  All Deposit Accounts
(including, without limitation, cash management accounts that are Deposit
Accounts and all Excluded Deposit Accounts), Securities Accounts (including,
without limitation, cash management accounts that are Securities Accounts and
all Excluded Securities Accounts) and lockboxes are listed on Schedule 3.10 (as
such schedule may be updated from time to time pursuant to Section 4.4(c)(ii) or
Section 4.4(c)(iii)).

 

11

--------------------------------------------------------------------------------


 

SECTION 3.11  Intellectual Property.

 

(a)                                 All United States Copyright registrations
(other than Copyright registrations of de minimus value related to seasonal and
specialty sales catalogs), Copyright applications (other than Copyright
applications of de minimus value related to seasonal and specialty sales
catalogs), issued Patents, Patent applications, Trademark registrations and
Trademark applications owned by any Grantor in its own name are listed on
Schedule 3.11 or have been reported to the Administrative Agent pursuant
Section 4.9(c).

 

(b)                                 Except as set forth in Schedule 3.11, none
of the Intellectual Property owned by any Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor, except as could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.12  Reserved.

 

SECTION 3.13  Equity Interests.

 

(a)                                 All Equity Interests (other than Excluded
Equity Interests and Equity Interests carried in Securities Accounts) held
directly by any Grantor (rather than indirectly through a Securities
Intermediary) are listed on Schedule 3.13 (as such schedule may be updated from
time to time pursuant to Section 4.4(c)(viii)).

 

(b)                                 All Equity Interests issued by any Issuer to
any Grantor and included in the Collateral (i) have been duly and validly issued
and, if applicable, are fully paid and nonassessable, (ii) are beneficially
owned as of record by such Grantor and (iii) constitute all the issued and
outstanding shares or units of all classes of such Equity Interests of such
Issuer issued to such Grantor.

 

(c)                                  None of the Partnership/LLC Interests
(i) are dealt in or traded on a Securities exchange or in Securities markets,
(ii) by their terms expressly provide that they are Securities governed by
Article 8 of the UCC, (iii) are Investment Company Securities or (iv) are held
in a Securities Account.

 

ARTICLE IV

 

COVENANTS

 

Until the Secured Obligations (other than contingent indemnity obligations and
cost reimbursement obligations not yet due) shall have been paid in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 7.2, each Grantor covenants and agrees that:

 

12

--------------------------------------------------------------------------------


 

SECTION 4.1  Maintenance of Perfected Security Interest; Further Information.

 

(a)                                 Each Grantor shall take all action that the
Administrative Agent may reasonably request in order for the Administrative
Agent to maintain the Security Interest created by this Agreement as a first
priority perfected (other than with respect to the Excluded Deposit Accounts and
Letter-of-Credit Rights of which such Grantor is not required to provide the
Administrative Agent Control pursuant to Section 4.6(b)) Security Interest
(subject only to Permitted Liens) and shall defend such Security Interest
against the claims and demands of all Persons whomsoever (other than the holders
of Permitted Liens); provided, that, notwithstanding anything contained herein
to the contrary, no Grantor shall be required to make notations on the
certificates of title or take any similar actions with respect to any Vehicles.

 

(b)                                 Each Grantor will from time to time furnish
to the Administrative Agent upon the Administrative Agent’s or any Lender’s
reasonable request statements and schedules further identifying and describing
the Collateral granted by such Grantor and such other reports in connection
therewith as the Administrative Agent or such Lender may reasonably request, all
in reasonable detail.

 

SECTION 4.2  Maintenance of Insurance.  Each Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 8.6 of the
Credit Agreement.

 

SECTION 4.3  Changes in Locations; Changes in Name or Structure.  No Grantor
will, except upon 15 days’ prior written notice to the Administrative Agent
(which time period may be reduced by the Administrative Agent in its reasonable
discretion by written notice to such Grantor) and delivery to the Administrative
Agent of (a) all additional UCC financing statements or UCC financing statement
amendments and other instruments and documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
Security Interests and (b) if applicable, a written supplement to Schedule 3.6
to this Agreement, change after the date hereof:

 

(i)                                     its jurisdiction of organization;

 

(ii)                                  its name, identity or corporate or
organizational structure;

 

(iii)                               the location of its chief executive office
or the location where any Grantor maintains its books and records relating to
Accounts, Documents, General Intangibles, Instruments (other than bills of
lading, bills of sale, or similar instruments) and Investment Property in which
it has any interest from that identified on Schedule 3.6; or

 

(iv)                              the location of any Collateral consisting of
Inventory, Equipment or Fixtures (whether now owned or hereafter acquired),
other than Collateral that is in transit to a location on Schedule 3.6 or
Collateral that is disposed of in a transaction not prohibited by the Loan
Documents.

 

SECTION 4.4  Required Notifications.  Each Grantor shall promptly notify the
Administrative Agent, in writing, of (and in the case of clauses (c) and (d),
such Grantor shall deliver to the Administrative Agent an updated or new
Schedule 3.8, Schedule 3.10, Schedule 3.13 or Schedule 3.14, as applicable): 
(a) any Lien (other than the Security Interests or Permitted Liens) on any of
the Collateral which would adversely affect the ability of the Administrative
Agent to exercise any of its remedies hereunder, (b) the occurrence of any other

 

13

--------------------------------------------------------------------------------


 

event which could reasonably be expected to have a Material Adverse Effect on
the aggregate value of the Collateral or on the Security Interests and (c) the
acquisition, possession, establishment or ownership by such Grantor after the
date hereof of any (i) Commercial Tort Claim in which any Grantor is a plaintiff
having a potential value in excess of $1,000,000, (ii) any Deposit Account,
(iii) any Securities Account, (iv) any Electronic Chattel Paper or Chattel Paper
having a value in excess of $250,000, (v) any Instrument (other than bills of
lading, bills of sale, or similar instruments) having a face amount in excess of
$250,000, (vi) any negotiable Document (other than bills of lading, bills of
sale, or similar instruments) evidencing title to goods having a value in excess
of $250,000, (vii) any Letter-of-Credit Rights with respect to any letter of
credit having a face amount in excess of $250,000 or (viii) any Certificated
Securities, Uncertificated Securities or Partnership/LLC Interests evidenced by
a certificate (other than Excluded Equity Interests).

 

SECTION 4.5  Delivery Covenants.  Each Grantor will deliver (to the extent
certificated) and pledge to the Administrative Agent, for the benefit of the
Secured Parties, all Certificated Securities, Partnership/LLC Interests
evidenced by a certificate, negotiable Documents (other than bills of lading,
bills of sale, or similar instruments), Instruments (other than bills of lading,
bills of sale, or similar instruments) (in excess of $250,000), and Tangible
Chattel Paper (in excess of $250,000), in each case, other than the Excluded
Assets or as otherwise acquired, possessed or owned by such Grantor and for
which such Grantor is required to notify the Administrative Agent of such
Grantor’s acquisition, possession or ownership thereof pursuant to
Section 4.4(c), in each case, together with an Effective Endorsement and
Assignment and all Supporting Obligations, as applicable, in each case unless
such delivery and pledge has been waived in writing by the Administrative Agent.

 

SECTION 4.6  Control Covenants.

 

(a)                                 Each Grantor shall instruct (and otherwise
use commercially reasonable efforts to cause) (i) each depositary bank holding a
Deposit Account (other than Excluded Deposit Accounts) owned by such Grantor and
(ii) each Securities Intermediary holding any Securities Account (other than
Excluded Securities Accounts) owned by such Grantor, to execute and deliver a
Control Agreement, sufficient to provide the Administrative Agent with Control
of such Deposit Account or Securities Account and otherwise in form and
substance reasonably satisfactory to the Administrative Agent (any such
depositary bank executing and delivering any such Control Agreement, a
“Controlled Depositary”, and any such Securities Intermediary executing and
delivering any such Control Agreement, a “Controlled Intermediary”).  In the
event any such depositary bank or Securities Intermediary refuses to execute and
deliver such Control Agreement, the Administrative Agent, in its sole
discretion, may require that either (a) the applicable Deposit Account or
Securities Account to be transferred a Controlled Depositary or Controlled
Intermediary, as applicable, or (b) the balance from such Deposit Account be
swept on a daily basis (pursuant to a sweep agreement in form and substance
reasonably satisfactory to the Administrative Agent) into a Deposit Account
subject to a Control Agreement.  Within 120 days after the Closing Date, all
Deposit Accounts (other than Excluded Deposit Accounts) and all Securities
Accounts (other than Excluded Securities Accounts) will be maintained with a
Controlled Depository or a Controlled Intermediary, as applicable.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Upon the request of the Administrative
Agent, each Grantor will take such actions and deliver all such agreements as
are reasonably requested by the Administrative Agent to provide the
Administrative Agent with Control of (i) the Letter-of-Credit Rights identified
on Schedule 3.8 (as updated from time to time in accordance with
Section 4.4(c)(vii)), (ii) each Electronic Chattel Paper identified on Schedule
3.8 (as updated from time to time in accordance with Section 4.4(c)(iv)), and
(iii) each Uncertificated Security acquired, possessed or owned by such Grantor
for which Grantor is required to notify the Administrative Agent of such
Grantor’s acquisition, possession or ownership thereof pursuant to
Section 4.4(c), including, without limitation, with respect to any such
Electronic Chattel Paper, by having the Administrative Agent identified as the
assignee of the Record(s) pertaining to the single authoritative copy thereof.

 

SECTION 4.7  Filing Covenants.  Pursuant to Section 9-509 of the UCC and any
other Applicable Law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent reasonably determines appropriate to perfect the
Security Interests of the Administrative Agent under this Agreement.  Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its reasonable discretion, is necessary, advisable or prudent to ensure the
perfection of the Security Interest in the Collateral granted herein, including,
without limitation, describing such property as “all assets” or “all personal
property.”

 

SECTION 4.8  Accounts.

 

(a)                                 Other than in the ordinary course of
business consistent with its past practice or as otherwise determined to be
commercially reasonable, no Grantor will (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Account Debtor, or
(iv) amend, supplement or modify any Account in any manner that could reasonably
be likely to adversely affect the value thereof, except where such extension,
compromise, settlement, release, credit, discount, amendment, supplement or
modification could not reasonably be expected to have a Material Adverse Effect,
either individually or in the aggregate.

 

(b)                                 Reserved.

 

SECTION 4.9  Intellectual Property.

 

(a)                                 Except as consistent with reasonable and
customary business practices and as otherwise could not reasonably be expected
to have a Material Adverse Effect, each Grantor (either itself or through
licensees) (i) will use each registered Trademark (owned by such Grantor) and
Trademark for which an application (owned by such Grantor) is pending, to the
extent reasonably necessary to maintain such Trademark in full force free from
any claim of abandonment for non-use with respect to those goods or services
actually offered under the Trademark, (ii) will generally maintain products and
services offered under such Trademark at a level substantially consistent with
the quality of the products and services of such Grantor as of the date hereof,
(iii) will not (and will not permit any licensee or sublicensee thereof to)

 

15

--------------------------------------------------------------------------------


 

knowingly do any act or omit to do any act whereby such Trademark could
reasonably be expected to become invalidated or impaired in any material way,
(iv) will not knowingly do any act or omit to do any act whereby any issued
Patent (owned by such Grantor) would reasonably be expected to become forfeited,
abandoned or dedicated to the public, (v) will not (and will not permit any
licensee or sublicensee thereof to) knowingly do any act or omit to do any act
whereby any registered Copyright (owned by such Grantor) or Copyright for which
an application is pending (owned by such Grantor) could reasonably be expected
to become invalidated or otherwise impaired in any material way, and (vi) will
not knowingly do any act whereby any material portion of such Copyright may fall
into the public domain.

 

(b)                                 Except as consistent with reasonable and
customary business practices and as otherwise could not reasonably be expected
to have a Material Adverse Effect, each Grantor will notify the Administrative
Agent and the Lenders promptly if it knows, or has reason to know, that any
application or registration relating to any Intellectual Property owned by such
Grantor may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country, but excluding any examination of
an application to register any Patent or Trademark by the United States Patent
and Trademark Office or Copyright by the United States Copyright Office)
regarding such Grantor’s ownership of, or the validity of, any Intellectual
Property owned by such Grantor or such Grantor’s right to register the same or
to own and maintain the same.

 

(c)                                  Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Intellectual Property (other than Copyright applications
of de minimus value related to seasonal and specialty sales catalogs) with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent
within fifteen Business Days (which time period may be extended by the
Administrative Agent in its sole discretion by written notice to such Grantor)
after the last day of the fiscal quarter in which such filing occurs.  Upon
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the security interest of
the Administrative Agent, for the benefit of the Secured Parties, in any
material Copyright, Patent or Trademark and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby.

 

(d)                                 Except as consistent with reasonable and
customary business practices and as otherwise could not reasonably be expected
to have a Material Adverse Effect, each Grantor will take such actions as such
Grantor shall reasonably deem appropriate under the circumstances, at such
Grantor’s sole cost and expense and in such Grantor’s sole discretion,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration where
reasonably possible) and to maintain each registration of the Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability, as applicable and
permissible.

 

16

--------------------------------------------------------------------------------


 

(e)                                  In the event that any material Intellectual
Property owned by a Grantor is infringed, misappropriated or otherwise violated
by a third party, the applicable Grantor shall (i) at such Grantor’s sole cost
and expense, take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns of such infringement, misappropriation or
violation.

 

(f)                                   Without limiting the rights of
Administrative Agent as the holder of a Lien on the Intellectual Property, for
the purpose of enabling the Administrative Agent, during the continuance of an
Event of Default, to exercise rights and remedies under Article V hereof at such
time as the Administrative Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby grants to the
Administrative Agent, except if and to the extent that such grant would be
prohibited or restricted or result in a breach, default or right of termination
as provided in Section 2.1(v), a non-exclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, assign,
license or sublicense any of the Intellectual Property now or hereafter owned by
such Grantor, wherever the same may be located, including in such license access
to all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof; provided,
however, that the Administrative Agent shall not exercise its rights under such
license unless and until the Administrative Agent exercises its rights and
remedies under Article V hereof with respect to the Collateral generally.

 

(g)                                  Upon the reasonable request of
Administrative Agent, in order to facilitate filings with the United States
Patent and Trademark Office and the United States Copyright Office, each Grantor
shall execute and deliver to Administrative Agent one or more Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements to
further evidence Administrative Agent’s Lien on such Grantor’s Patents,
Trademarks, or Copyrights, and the General Intangibles of such Grantor relating
thereto or represented thereby.

 

(h)                                 The provisions of the Copyright Security
Agreements, Trademark Security Agreements, and Patent Security Agreements are
supplemental to the provisions of this Agreement, and nothing contained in the
Copyright Security Agreements, Trademark Security Agreements, or the Patent
Security Agreements shall limit any of the rights or remedies of Administrative
Agent hereunder.  In the event of any conflict between any provision in this
Agreement and a provision in a Copyright Security Agreement, Trademark Security
Agreement or Patent Security Agreement, such provision of this Agreement shall
control.

 

SECTION 4.10  Equity Interests.

 

(a)                                 Without the prior written consent of the
Administrative Agent, no Grantor will (i) vote to enable, or take any other
action to permit, any applicable issuer to issue any Equity Interests, except
for those additional Equity Interests that will be subject to the Security
Interest granted herein in favor of the Administrative Agent, for the benefit of
the Secured Parties, or (ii) enter into any agreement or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any Equity Interests or Proceeds thereof, in each case of (i) and
(ii), other than Excluded Equity Interests, The Grantors will defend the right,
title and interest of the Administrative Agent in and to any Equity Interests
against the claims and demands of all Persons whomsoever.

 

17

--------------------------------------------------------------------------------


 

(b)                                 If any Grantor shall become entitled to
receive or shall receive any Certificated Securities (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of any Equity Interests included in the Collateral, whether in addition
to, in substitution of, as a conversion of, or in exchange for, any Investment
Property, or otherwise in respect thereof, such Grantor shall accept the same as
the agent of the Secured Parties, hold the same in trust for the Secured
Parties, segregated from other funds of such Grantor, and promptly deliver the
same to the Administrative Agent, on behalf of the Secured Parties, in
accordance with the terms hereof.

 

SECTION 4.11  Reserved.

 

SECTION 4.12  Further Assurances.  Upon the request of the Administrative Agent
and at the sole expense of the Grantors, each Grantor will promptly and duly
execute and deliver (or cause to be executed and delivered), and have recorded,
such further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, all applications, certificates,
instruments, registration statements, and all other documents and papers the
Administrative Agent may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement.

 

SECTION 4.13  Burdensome Requirements.  Notwithstanding anything to the contrary
in this Article IV, if the Administrative Agent and the Borrower reasonably
agree that the cost associated with any of the actions in Section 4.5 or
Section 4.6 is excessive or disproportionate to the benefit to the Secured
Parties of the security to be afforded thereby, then the Administrative Agent
may waive or indefinitely defer the Grantors’ obligations to perform any or all
of such actions.  Notwithstanding anything else contained in this Agreement to
the contrary, the Administrative Agent’s security interest in the Collateral
consisting of (x) Inventory in transit, which may or may not be subject to a
bill of lading, and (y) bills of lading, bills of sale, or similar instruments,
shall not be perfected by any actions other than filing appropriate UCC
financing statements in the appropriate filing offices.

 

ARTICLE V

 

REMEDIAL PROVISIONS

 

SECTION 5.1  General Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other Applicable Law.  Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand,

 

18

--------------------------------------------------------------------------------


 

presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  The Administrative Agent may disclaim
all warranties in connection with any sale or other disposition of the
Collateral, including, without limitation, all warranties of title, possession,
quiet enjoyment and the like.  The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold; provided that the Administrative
Agent shall conduct any such private sale in a commercially reasonable manner. 
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  To the extent permitted by Applicable Law, each Grantor
waives all claims, damages and demands it may acquire against the Administrative
Agent or any Secured Party arising out of the exercise by them of any rights
hereunder except to the extent any such claims, damages, or demands are
determined by a court of competent jurisdiction by final nonappealable judgment
to have resulted solely from the gross negligence, bad faith or willful
misconduct of the Administrative Agent or any other Secured Party, in each case
against whom such claim is asserted.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

SECTION 5.2  Specific Remedies.

 

(a)                                 The Grantor shall continue to collect
Grantor’s Accounts; provided that, the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default:

 

(i)                                     the Administrative Agent may communicate
with Account Debtors of any Account subject to a Security Interest and upon the
request of the Administrative Agent, each Grantor shall notify (such notice to
be in form and substance satisfactory to the Administrative Agent) its Account
Debtors and parties to the Material Contracts subject to a Security Interest
that such Accounts and the Material Contracts have been assigned to the
Administrative Agent, for the benefit of the Secured Parties;

 

(ii)                                  upon the reasonable request of the
Administrative Agent, each Grantor shall forward to the Administrative Agent, on
the last Business Day of each week, a statement showing the application of all
payments on the Collateral during such week and a collection report with regard
thereto, in form and substance reasonably satisfactory to the Administrative
Agent;

 

19

--------------------------------------------------------------------------------


 

(iii)                               whenever any Grantor shall receive any cash,
money, checks or any other similar items of payment relating to any Collateral
(including any Proceeds of any Collateral), subject to the terms of any
Permitted Liens, such Grantor agrees that it will, within three (3) Business
Days of such receipt, deposit all such items of payment into a cash collateral
account at the Administrative Agent (the “Collateral Account”) or in a Deposit
Account (other than an Excluded Deposit Account) at a Controlled Depositary, and
until such Grantor shall deposit such cash, money, checks or any other similar
items of payment in the Collateral Account or in a Deposit Account (other than
an Excluded Deposit Account) at a Controlled Depositary, such Grantor shall hold
such cash, money, checks or any other similar items of payment in trust for the
Administrative Agent and the Secured Parties and as property of the Secured
Parties, separate from the other funds of such Grantor, and the Administrative
Agent shall have the right in to transfer or direct the transfer of the balance
of each Deposit Account (other than an Excluded Deposit Account) to the
Collateral Account.  All such Collateral and Proceeds of Collateral received by
the Administrative Agent hereunder shall be held by the Administrative Agent in
the Collateral Account as collateral security for all the Secured Obligations
and shall not constitute payment thereof until applied as provided in
Section 5.4;

 

(iv)                              the Administrative Agent shall have the right
to receive any and all cash dividends, payments or distributions made in respect
of any Investment Property or Partnership/LLC Interests included in the
Collateral or other Proceeds paid in respect of any Investment Property or
Partnership/LLC Interests included in the Collateral, and any or all of such
Investment Property or Partnership/LLC Interests may, at the option of the
Administrative Agent and the Secured Parties, be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property or Partnership/LLC Interests at any meeting of
shareholders, partners or members or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property or Partnership/LLC Interests as
if it were the absolute owner thereof (including, without limitation, the right
to exchange at its discretion any and all of such Investment Property or
Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
limited liability company structure of any issuer thereof upon the exercise by
any Grantor or the Administrative Agent of any right, privilege or option
pertaining to such Investment Property or Partnership/LLC Interests, and in
connection therewith, the right to deposit and deliver any and all of such
Investment Property or Partnership/LLC Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing.  In order to permit
the Administrative Agent to exercise the voting and other consensual rights
which it may be entitled to exercise

 

20

--------------------------------------------------------------------------------


 

pursuant to this Agreement with respect to all Investment Property and
Partnership/LLC Interests included in the Collateral and to receive all
dividends and other distributions which it may be entitled to receive under this
Agreement with respect to such Investment Property and Partnership/LLC
Interests, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Administrative Agent all such proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (ii) without limiting the effect of clause
(i) above, such Grantor hereby grants to the Administrative Agent an irrevocable
proxy to vote upon the occurrence and the continuance of an Event of Default all
or any part of such Investment Property or Partnership/LLC Interests held by
such Grantor and to exercise all other rights, powers, privileges and remedies
to which a holder of such Investment Property or Partnership/LLC Interests would
be entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective automatically and without the
necessity of any action (including any transfer of such Investment Property or
Partnership/LLC Interests on the record books of the issuer thereof) by any
other Person (including the issuer of such Equity Interests or any officer or
agent thereof) during each period of time that an Event of Default has occurred
and is continuing.  Each Grantor acknowledges and agrees that the irrevocable
proxy granted to the Administrative Agent by such Grantor pursuant to the
preceding sentence with respect to the Investment Property or Partnership/LLC
Interests held by such Grantor is coupled with an interest and shall be
exercisable by the Administrative Agent during each period of time that an Event
of Default has occurred and is continuing, regardless of the length of any such
period of time.  In furtherance thereof, each Grantor hereby authorizes and
instructs each Issuer with respect to any Collateral consisting of Equity
Interests to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (ii) except as otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to any
Equity Interests directly to the Administrative Agent; and

 

(v)                                 the Administrative Agent shall be entitled
to (but shall not be required to):  (A) proceed to perform any and all
obligations of the applicable Grantor under any Material Contract and exercise
all rights of such Grantor thereunder as fully as such Grantor itself could,
(B) do all other acts which the Administrative Agent may deem necessary or
proper to protect its Security Interest granted hereunder, provided such acts
are not inconsistent with or in violation of the terms of any of the Credit
Agreement, of the other Loan Documents or Applicable Law, and (C) sell, assign
or otherwise transfer any Material Contract in accordance with the Credit
Agreement, the other Loan Documents and Applicable Law, subject, however, to the
prior approval of each other party to such Material Contract, to the extent
required under the Material Contract.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 5.2(b), each Grantor shall continue to
receive all cash dividends, payments or other distributions made in respect of
any Investment Property or Partnership/LLC Interests included in the Collateral,
in each case paid in the normal course of business of the relevant issuer, to
the extent permitted in the Credit Agreement, and to exercise all voting and
other corporate, company and partnership rights with respect to such Investment
Property and Partnership/LLC Interests.

 

(d)                                 Each Grantor recognizes that, by reason of
certain prohibitions contained in law, rules, regulations or orders of any
Governmental Authority, the Administrative Agent may be compelled, with respect
to any sale of all or any part of the Collateral, to limit purchasers to those
who meet the requirements of such Governmental Authority.  Each Grantor
acknowledges that any such sales may be at prices and on terms less favorable to
the Administrative Agent than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall not, solely as a result of the restricted nature of such
sale, be deemed to have been made in a non-commercially reasonable manner and
that, except as may be required by Applicable Law, the Administrative Agent
shall have no obligation to engage in public sales.

 

SECTION 5.3  Registration Rights.

 

(a)                                 If the Administrative Agent shall determine
that in order to exercise its right to sell any or all of the Collateral it is
necessary or advisable to have such Collateral registered under the provisions
of the Securities Act (any such Collateral, the “Restricted Securities
Collateral”), the relevant Grantor will cause each applicable Issuer (and the
officers and directors thereof) to (i) execute and deliver all such instruments
and documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register such
Restricted Securities Collateral, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its commercially reasonable efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of such Restricted Securities Collateral, or that portion thereof to be
reasonably sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Each
Grantor agrees to cause each applicable Issuer (and the officers and directors
thereof) to comply with the provisions of the securities or “Blue Sky” laws of
any and all jurisdictions which the Administrative Agent shall designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of the
Securities Act.

 

(b)                                 Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Restricted Securities Collateral, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges

 

22

--------------------------------------------------------------------------------


 

and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not, solely as a result
of the restricted nature of such sale, be deemed to have been made in a
non-commercially reasonable manner.  The Administrative Agent shall be under no
obligation to delay a sale of any of the Restricted Securities Collateral for
the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so; provided that any
private sale shall be conducted by the Administrative Agent in a commercially
reasonable manner.

 

(c)                                  Each Grantor agrees to use its commercially
reasonable efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Restricted
Securities Collateral valid and binding and in compliance with any and all other
Applicable Laws.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section 5.3 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 5.3 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

 

SECTION 5.4  Application of Proceeds.  If an Event of Default shall have
occurred, at any time at the Administrative Agent’s election, the Administrative
Agent may apply all or any part of the Collateral or any Proceeds of the
Collateral in payment in whole or in part of the Secured Obligations (after
deducting all reasonable and documented costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements) in accordance with
Section 10.4 of the Credit Agreement.  Only after (i) the payment by the
Administrative Agent of any other amount required by any provision of Applicable
Law, including, without limitation, Section 9-610 and Section 9-615 of the UCC
and (ii) the payment in full of the Secured Obligations (other than contingent
indemnification obligations and cost reimbursement obligations not then due) and
the termination of the Commitments, shall the Administrative Agent account for
the surplus, if any, to any Grantor, or to whomever may be lawfully entitled to
receive the same (if such Person is not a Grantor).

 

SECTION 5.5  Waiver, Deficiency.  Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VI

 

THE ADMINISTRATIVE AGENT

 

SECTION 6.1  Appointment of Administrative Agent as Attorney-in-Fact.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints each of the Administrative Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of this Agreement, effective upon the occurrence and continuance of an
Event of Default, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives each of the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following upon the occurrence and during the
continuation of an Event of Default:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Account or Material Contract subject to a Security Interest or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Account or Material Contract subject to a Security Interest or with
respect to any other Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Secured Parties’ security interest in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(iv)                              execute, in connection with any sale provided
for in this Agreement, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(v)                                 (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or

 

24

--------------------------------------------------------------------------------


 

warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral; (D) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (F) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; (G) license or assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Trademark pertains), for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent was the absolute owner thereof for all purposes, and do, at
the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Security Interests of the Secured Parties therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Administrative Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement in accordance with the
provisions of Section 6.1(a).

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions taken pursuant to the terms of this
Agreement shall be payable by such Grantor to the Administrative Agent on
demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof in accordance
with Section 6.1(a).  All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the Security Interests created hereby are released.

 

SECTION 6.2  Duty of Administrative Agent.  The sole duty of Administrative
Agent with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the other Secured Parties hereunder are solely to protect the
interests of the Administrative Agent and the other Secured Parties in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.  The Administrative Agent and
the other Secured Parties shall be accountable only for

 

25

--------------------------------------------------------------------------------


 

amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence, bad faith or willful misconduct, as determined
by a court of competent jurisdiction by final nonappealable judgment.

 

SECTION 6.3  Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement to make any inquiry respecting such
authority.

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.1  Notices.  All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 12.1 of the
Credit Agreement; provided that notices and communications to the Grantors shall
be directed to the Grantors, at the address of the Borrower set forth in
Section 12.1 of the Credit Agreement.

 

SECTION 7.2  Amendments, Waivers and Consents.  None of the terms or provisions
of this Agreement may be amended, supplemented or otherwise modified, nor may
they be waived, nor may any consent be given, except in accordance with
Section 12.2 of the Credit Agreement.

 

SECTION 7.3  Expenses, Indemnification, Waiver of Consequential Damages, Etc.

 

(a)                                 The Grantors, jointly and severally, shall
pay all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and each other Secured Party to the extent the Borrower
would be required to do so pursuant to Section 12.3 of the Credit Agreement.

 

(b)                                 The Grantors, jointly and severally, shall
pay and shall indemnify each Indemnitee (which for purposes of this Agreement
shall include, without limitation, all Secured Parties) against Indemnified
Taxes and Other Taxes to the extent the Borrower would be required to do so
pursuant to Section 5.11 of the Credit Agreement.

 

(c)                                  The Grantors, jointly and severally, shall
indemnify each Indemnitee to the extent the Borrower would be required to do so
pursuant to Section 12.3 of the Credit Agreement.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, to the fullest extent permitted by Applicable Law,
no Grantor or Indemnitee shall assert, and hereby each Grantor and Indemnitee
hereby waives, any claim against any Grantor or Indemnitee, on

 

26

--------------------------------------------------------------------------------


 

any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that nothing in this clause (d) shall limit the Credit
Parties’ indemnification and reimbursement obligations to the extent set forth
in this Agreement and the other Loan Documents.

 

(e)                                  No Grantor or Indemnitee referred to in
this Section 7.3 shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement, or the other Loan Documents or the
transactions contemplated hereby or thereby; provided that nothing in this
clause (e) shall limit the Credit Parties’ indemnification and reimbursement
obligations to the extent set forth in this Agreement and the other Loan
Documents.

 

(f)                                   All amounts due under this Section 7.3
shall be payable promptly after demand therefor, which demand shall be
accompanied by a summary statement thereof.

 

SECTION 7.4  Right of Set Off.  If an Event of Default shall have occurred and
be continuing, each Secured Party and each of its respective Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Grantor
against any and all of the obligations of such Grantor now or hereafter existing
under this Agreement or any other Loan Document, any Secured Hedge Agreement or
any Secured Cash Management Agreement to such Secured Party irrespective of
whether or not such Secured Party shall have made any demand under this
Agreement or any other Loan Document, any Secured Hedge Agreement or any Secured
Cash Management Agreement and although such obligations of such Grantor may be
contingent or unmatured or are owed to a branch or office of such Secured Party
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Secured Party and its respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of set off) that such Secured Party or its respective Affiliates may
have.  Each Secured Party agrees to notify such Grantor and the Administrative
Agent promptly after any such set off and application; provided that the failure
to give such notice shall not affect the validity of such set off and
application.

 

SECTION 7.5  Governing Law; Jurisdiction; Venue; Service of Process.

 

(a)                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

(b)                                 Submission to Jurisdiction.  Each Grantor
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent or

 

27

--------------------------------------------------------------------------------


 

any other Secured Party of the foregoing in any way relating to this Agreement
or any other Loan Document or the transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent
or any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent permitted
by Applicable Law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 12.1 of the Credit Agreement.  Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law.

 

(e)                                  Appointment of the Borrower as Agent for
the Grantors.  Each Grantor hereby irrevocably appoints and authorizes the
Borrower to act as its agent for service of process and notices required to be
delivered under this Agreement or under the other Loan Documents, it being
understood and agreed that receipt by the Borrower of any summons, notice or
other similar item shall be deemed effective receipt by each Grantor and its
Subsidiaries.

 

SECTION 7.6  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

 

SECTION 7.7  Reserved.

 

SECTION 7.8  No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.

 

28

--------------------------------------------------------------------------------


 

No delay or failure to take action on the part of the Administrative Agent or
any other Secured Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such other Secured Party would
otherwise have on any future occasion.  The enumeration of the rights and
remedies of the Administrative Agent and the other Secured Parties set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the other Secured Parties of any right or remedy shall
not preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.

 

SECTION 7.9  Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Grantor may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the other Lenders (except as
otherwise provided by the Credit Agreement).

 

SECTION 7.10  Survival of Indemnities.  Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.

 

SECTION 7.11  Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 7.12  Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 7.13  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement or any document or instrument
delivered in connection herewith by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement or such other document or instrument, as applicable.

 

29

--------------------------------------------------------------------------------


 

SECTION 7.14  Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement or any other Loan Document and those of the Credit
Agreement, the provisions of the Credit Agreement shall control; provided that
the inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the other Secured Parties in any other Loan Document shall not be
deemed a conflict with this Agreement.

 

SECTION 7.15  Advice of Counsel; No Strict Construction.  Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

SECTION 7.16  Acknowledgements.

 

(a)                                 Each Grantor hereby acknowledges that:

 

(i)                                     it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(ii)                                  it has received a copy of the Credit
Agreement and has reviewed and understands same;

 

(iii)                               neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(iv)                              no joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby or thereby among the Secured Parties or among the Grantors
and the Secured Parties.

 

(b)                                 Each Issuer party to this Agreement
acknowledges receipt of a copy of this Agreement and agrees to be bound thereby
and to comply with the terms thereof insofar as such terms are applicable to
it.  Each Issuer party to this Agreement agrees to provide such notices to the
Administrative Agent as may be necessary to give full effect to the provisions
of this Agreement.

 

SECTION 7.17  Releases.

 

(a)                                 At such time as the Secured Obligations
shall have been paid in full in cash and the Commitments have been terminated
(other than (1) contingent indemnification obligations and cost reimbursement
obligations and (2) obligations and liabilities under Secured Cash

 

30

--------------------------------------------------------------------------------


 

Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made), the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors.

 

(b)                                 If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable to evidence the release of
the Liens created hereby on such Collateral.  In the event that all the Equity
Interests of any Grantor that is a Subsidiary of the Borrower shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement, then, at the request of the Borrower and at the reasonable expense of
the Grantors, such Grantor shall be released from its obligations hereunder;
provided that the Borrower shall have delivered to the Administrative Agent, at
least 5 Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Grantor and a description of the
sale or other disposition in reasonable detail, together with a certification by
the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

SECTION 7.18  Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 8.13 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

SECTION 7.19  All Powers Coupled With Interest.  All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any other Secured
Party pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Secured Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.

 

SECTION 7.20  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the parties hereto acknowledge that the security interest and Liens
granted to the Administrative Agent herein for the benefit of the Administrative
Agent, the Secured Parties and the other holders of the Secured Obligations and
the rights, remedies, duties and obligations provided for herein are subject to
the terms of the Intercreditor Agreement.  In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.  Nothing
contained in the Intercreditor Agreement shall be deemed to modify any of the
provisions of this Agreement, which, as amongst the Grantors and Administrative
Agent shall remain in full force and effect in accordance with its terms. Any
reference in this Agreement or any other Loan Document to “first priority lien”
or words of similar effect in describing the Liens created hereunder or under
any other Loan Document shall be understood to refer to such priority as set
forth in the Intercreditor Agreement.  Nothing in this Section 7.20 shall be
construed to provide that any Credit Party is a third party beneficiary of the
provisions of the Intercreditor Agreement other than as expressly

 

31

--------------------------------------------------------------------------------


 

set forth therein and each Credit Party (x) agrees that, except as expressly
otherwise provided in the Intercreditor Agreement, nothing in the Intercreditor
Agreement is intended or shall impair the obligation of any Credit Party to pay
the obligations under this Agreement or any other Loan Document as and when the
same become due and payable in accordance with their respective terms, or to
affect the relative rights of the creditors of any Credit Party, other than the
Administrative Agent and the Lenders as between themselves and (y) agrees that
it shall not use such violation as a defense to any enforcement of remedies
otherwise made in accordance with the terms of this Agreement and the other Loan
Documents by the Administrative Agent or any Lender or assert such violation as
a counterclaim or basis for set-off or recoupment against the Administrative
Agent or any Lender and agrees to abide by the terms of this Agreement and to
keep, observe and perform the several matters and things herein intended to be
kept, observed and performed by it.  In furtherance of the foregoing,
notwithstanding anything to the contrary set forth herein, prior to the payment
in full of the ABL Obligations and termination of all commitments to lend under
the ABL Credit Documents, to the extent that any Credit Party is required to
(i) give physical possession over any ABL Priority Collateral to the
Administrative Agent under this Agreement or the other Loan Documents, such
requirement to give possession shall be satisfied if such Collateral is
delivered to and held by the ABL Agent pursuant to the Intercreditor Agreement
and (ii) take any other action with respect to the Collateral or any proceeds
thereof, including delivery of such Collateral or proceeds thereof to the
Administrative Agent, such action shall be deemed satisfied to the extent
undertaken with respect to the ABL Agent.

 

[Signature Pages to Follow]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

BOOT BARN HOLDING, INC., as Grantor

 

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name: Greg Hackman

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

BOOT BARN, INC., as Grantor and Issuer

 

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name: Greg Hackman

 

 

Title: Chief Financial Officer, Secretary, Principal Financial Officer and
Principal Accounting Officer

 

 

 

 

 

 

 

After giving effect to the Closing Date Merger

 

 

 

 

SHEPLERS HOLDING CORPORATION, as Grantor

 

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name: Greg Hackman

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

SHEPLERS, INC., as Grantor and Issuer

 

 

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name: Greg Hackman

 

 

Title: Chief Financial Officer and Secretary

 

Signature Page to Collateral Agreement —Boot Barn

 

--------------------------------------------------------------------------------


 

 

GCI CAPITAL MARKETS LLC, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Marc C. Robinson

 

 

Name: Marc C. Robinson

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.6

to

Collateral Agreement

 

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office;
Locations of Inventory, Equipment and Fixtures; Locations of Books and Records

 

Prior to the consummation of the Closing Date Merger

 

Exact Legal

Name

 

Jurisdiction
of
Organization

 

Taxpayer
Identification
Number,
Registered
Organization
Number

 

Mailing Address, Chief
Executive Office

 

Locations of
Inventory,
Equipment,
Fixtures,
Books, and
Records

Boot Barn Holdings, Inc.

 

Delaware

 

90-0776290

 

15776 Laguna Canyon
Road, Irvine, CA 92618

 

[See Attached.]

Boot Barn, Inc.

 

Delaware

 

[*]

 

15776 Laguna Canyon
Road, Irvine, CA 92618

 

[See Attached.]

 

Upon consummation of the Closing Date Merger

 

Exact Legal
Name

 

Jurisdiction
of
Organization

 

Taxpayer
Identification
Number,
Registered
Organization
Number

 

Mailing Address, Chief
Executive Office

 

Locations of
Inventory,
Equipment,
Fixtures,
Books, and
Records

Boot Barn Holdings, Inc.

 

Delaware

 

90-0776290

 

15776 Laguna Canyon
Road, Irvine, CA 92618

 

[See Attached.]

Boot Barn, Inc.

 

Delaware

 

[*]

 

15776 Laguna Canyon
Road, Irvine, CA 92618

 

[See Attached.]

Sheplers Holding Corporation

 

Delaware

 

[*]

 

3211 Internet Blvd, Suite
#300, Frisco, TX 75034

 

[See Attached.]

Sheplers, Inc.

 

Kansas

 

[*]

 

3211 Internet Blvd, Suite
#300, Frisco, TX 75034

 

[See Attached.]

 

--------------------------------------------------------------------------------

[*] Certain Information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requests with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

Locations of Inventory, Equipment and Fixtures; Locations of Books and Records

 

(i)                                     Boot Barn Holdings, Inc. and Boot
Barn, Inc. Inventory Locations

 

1.                                      607 North Tustin, Orange, CA.

 

Landlord:                                          Ken Meany

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

2.                                      1414 West 7th St., Upland, CA 91786.

 

Landlord:                                          The Abbey Company

12447 Lewis Street, Unit #203

Garden Grove, CA 92840

 

3.                                      464 Redlands Blvd., San Bernardino, CA.

 

Landlord:                                          Le Baron Investment

2020 E. Orangethorpe, Suite 230

Fullerton, CA 92831

 

4.                                      27564 Sierra Hwy, Canyon Country, CA.

 

Landlord:                                          Sierra Square, LLC

c/o: D.B. Commercial Investments, Inc.

28245 Avenue Crocker, Suite 101

Santa Clarita, CA 91355

 

5.                                      3394 Tyler, Riverside, CA.

 

Landlord:                                          Dunn Family Trust Properties

1782 Terry Lynn Lane

Santa Ana, CA 92705

 

6.                                      18420 Hawthorne Blvd., Torrance, CA.

 

Landlord:                                          Apollo Holdings, LLC

15721 S. Western Avenue, Suite 320

Gardena, CA 90247

 

7.                                      23762-B Mercury Road, Lake Forest, CA
92630.

 

Landlord:                                          Rockfield Showplace

629 Camino De Los Mares, Suite 201

San Clemente, CA 92673-1313

 

8.                                      659 West Arrow Hwy, San Dimas, CA.

 

Landlord:                                          Kuan Jung Lin

c/o: Tryad Properties, Inc.

750 Terrado Plaza, Suite 233

Covina, CA 91723

 

--------------------------------------------------------------------------------


 

9.                                      2405 Vista Way, Oceanside, CA 92054.

 

Landlord:                                          Kimco Realty Corporation

3333 New Hyde Park Road

New Hyde Park, NY 11042-0020

Attn: Legal Department

With Notice:                            Kimco Realty Corporation

1631-B South Melrose Drive

Vista, CA 92083

Attn: Legal Department

 

10.                               853 Arnele Avenue, El Cajon, CA.

 

Landlord:                                          Parkway West

c/o: The Total Office

964 Fifth Ave., Suite 214

San Diego, CA 92101

 

11.                               4411 Mercury Street, Ste. 100, San Diego, CA
92611.

 

Landlord:                                          Balboa Village LLC

5440 Morehouse Drive, Suite 4000

San Diego, CA 92121

 

12.                               27250 Madison Ave, Stes. A & B, Temecula, CA.

 

Landlord:                                          BV Properties

2020 East Orangethorpe Ave.

Fullerton, CA 92831

 

13.                               13785 Park Avenue, Ste. G & H, Victorville, CA
92392.

 

Landlord:                                          The Hesper Family Trust

755 Via Airosa

Santa Barbara, CA 93110

 

14.                               43517 13th Street West, Lancaster, CA 93535.

 

Landlord:                                          Avenue K Lancaster
UCM/Cadence LLC

c/o: 1st Commercial Realty Group, Inc.

2009 Porterfield Way, Suite P

Upland, CA 91786

 

--------------------------------------------------------------------------------


 

15.                               1340 Spring St., Paso Robles, CA.

 

Landlord:                                          1340 Spring Street, PR, CA,
LLC

27543 Ortega Highway

San Juan Capistrano, CA 92675

Attn: Patrick Meany

 

16.                               7265 Las Vegas Blvd South, Las Vegas, NV
89119.

 

Landlord:                                          Max Finklestein

6280 Lakeview Road

Lenoir City, TN 37772

With Notice:                            Max Finkelstein

88547 Old Highway

Tavernier, FL 33070

 

17.                               3462 Katella, Los Alamitos, CA.

 

Landlord:                                          Coastal Commercial Inv.
Holdings, LLC.

11061 Los Alamitos Blvd.

Los Alamitos, CA 90720

 

18.                               7020 Topanga Canyon Blvd., Canoga Park, CA
91303.

 

Landlord:                                          KPM Management, LLC.

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

19.                               6600 Menaul NE, Albuquerque, NM.

 

Landlord:                                          Coronado Center, L.L.C.

110 North Wacker Drive

Chicago, IL 60606

Attn: General Counsel

 

20.                               6322 W. Sahara, Las Vegas, NV 89146.

 

Landlord:                                          West Sahara Associates

2206 Alameda Padre Serra

Santa Barbara, CA 93103

 

21.                               4250 East Bonanza Road, Las Vegas, NV 89110.

 

Landlord:                                          SET Properties

c/o: Priority One Commercial

7259 W. Sahara Avenue, Ste. 110

Las Vegas, NV 89119

 

--------------------------------------------------------------------------------


 

22.                               3913 Buck Owens Blvd., Bakersfield, CA 93308.

 

Landlord:                                          KPM Management, LLC

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

23.                               12915 Monterey Road, San Martin, CA 95046.

 

Landlord:                                          Helen Filice

123 Misty Court

Santa Cruz, CA 95060

 

24.                               331 6th Street, Turlock, CA 95380.

 

Landlord:                                          Masacaja Holdings, LLC

5213 W. Main Street

Turlock, CA 95380

Attn: April Dias

 

25.                               101 South Broadway, Santa Maria, CA 93454.

 

Landlord:                                          SCP Woodland, LLC

777 North First Street, 5th Floor

San Jose, CA 95112

 

26.                               3320 E. Stockton Hill Road #D2, Kingman, AZ.

 

Landlord:                                          Kingman Gateway, LLC

c/o Pacific Coast Management Group

567 San Nicolas Drive, Ste. 220

Newport Beach, CA 92660

 

27.                               4670 Central Way, Fairfield, CA 94534.

 

Landlord:                                          B & L Properties

4630 Westamerica Drive, Suite A

Fairfield, CA 94534-4186

 

28.                               7909 West Campo Bello Drive, Ste 1, Glendale,
AZ 85308.

 

Landlord:                                          Arrowhead Auto Center, LLC

3527 South Oak Street

Tempe, AZ 85282

 

--------------------------------------------------------------------------------


 

29.                               1710 S. Alma School Rd., Mesa, AZ 85210.

 

Landlord:                                          KPM Management, LLC

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

30.                               603 Colusa Avenue, Stes A — D, Yuba City, CA
95991.

 

Landlord:                                          J.A. & P.R. Behel Revocable
Trust

P.O. Box 549

Port Angeles, CA 98362

 

31.                               4401 Granite Drive, Ste. 100, Rocklin, CA.

 

Landlord:                                          Clark’s Corner Investments,
LLC

8430 Deerbrook Court

Fair Oaks, CA 95628

Attn: Kraig Clark

 

32.                               960 6th St., Suite 104, Norco, CA 92860.

 

Landlord:                                          Norco Country Center, LLC

5353 E. 2nd Street, Suite 205

Long Beach, CA 90803

 

33.                               10299 E. Stockton Blvd., Elk Grove, CA
95624-9710

 

Landlord:                                          Kelly-Moore Paint
Company, Inc.

c/o Northgate Asset Management

6506  Pacific Avenue

Stockton, CA 95207

Attn: Felicia Cabanig

 

34.                               1799 Retherford St., Tulare, CA 93274-0806.

 

Landlord:                                          KPM Management, LLC.

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

35.                               3300 Broadway, Suite 308, Eureka, CA 95501.

 

Landlord:                                          Bay Shore Mall Partners

c/o Rouse Properties, Inc.

1114 Avenue of the Americas, Ste 2800

New York, NY 10036

Attn: General Counsel

 

--------------------------------------------------------------------------------


 

36.                               1705 Highway #273, Anderson, CA 96007.

 

Landlord:                                          Northwest Asset
Management, Co.

1343 Locust Street, Suite 203

Walnut Creek, CA 94596

 

37.                               285 West Shaw Avenue, Clovis, CA 93612

 

Landlord:                                          Sunflower Clovis Investors,
LLC

c/o Matteson Realty Services, Inc.

1825 S. Grand Street, Ste. #700

San Mateo, CA 94402

 

38.                               2225 Plaza Parkway, Modesto, CA 95350.

 

Landlord:                                          Central Valley Associates, LP

2222 E. Seventeenth Street

Santa Ana, CA 92705

 

39.                               1445 Santa Rosa Avenue, Suites A1-A4, Santa
Rosa, CA 95405.

 

Landlord:                                          Rex Strickland, Santa Rosa
Center, LLC

c/o: Keegan and Coopin Co., Inc.

Property Management

1355 N. Dutton Avenue, Suite 100

Santa Rosa, CA 95401-7107

 

40.                               1475 N. Davis Road, Salinas, CA 93907

 

Landlord:                                          SIBS, a Limited Partnership

6 Rossi Circle

Salinas, CA 93907

 

41.                               1203 S. Carson, Carson City, NV 89701.

 

Landlord:                                          The Carrington Company

627 H Street

Eureka, CA 95502

 

42.                               3345 Kietzke Lane, Reno, NV 89502.

 

Landlord:                                          Elizabeth Younger

360 Vera Lane

Sparks, NV 89511

 

--------------------------------------------------------------------------------


 

43.                               2539 Esplanade Rd., Chico, CA 95973-1163

 

Landlord:                                          The Ernest and Marie Fortino
Trust

4500 Campisi Court

Gilroy, CA 95020

 

44.                               3776 South 16th Avenue, Tucson, AZ.

 

Landlord:                                          Gee Garden Properties, LLC.

125 South Calle Chaparita

Tucson, AZ 85716

 

45.                               3719 North Oracle Road, Tucson, AZ.

 

Landlord:                                          WWT Ltd. Co.

P.O. Box 93656

Albuquerque, NM 87199-3656

 

46.                               6701 East Broadway, Tucson, AZ 85710.

 

Landlord:                                          Choice Properties Arizona,
LLC

c/o: Progressive Property Management, LLC

4728 E. Broadway Blvd.

Tucson, AZ 85711

 

47.                               284 West Mariposa, Nogales, AZ 85621.

 

Landlord:                                          Mariposa Shopping Center, LP

6007 E. Grant Rd.

Tucson, AZ 85712

 

48.                               242 West 32nd Street, Yuma, AZ 85364.

 

Landlord:                                          Albertson’s, LLC

250 Parkcenter Boulevard

Boise, ID 83726

Attn: Legal Department

 

49.                               7321 Pav Way, Prescott Valley, AZ 86314.

 

Landlord:                                          Four Seasons Investment
Company, L.L.C.

3001 Main Street, Suite #2B

Prescott Valley, AZ 86314

 

50.                               700 S. Telshor, Space 1208, Las Cruces, NM
88001.

 

Landlord:                                          Mesilla Valley Mall, LLC

P.O. Box 933873

Atlanta, GA 31193-3873

 

--------------------------------------------------------------------------------


 

51.                               2700 South Woodlands Village Boulevard,
Suite 500, Flagstaff, AZ 86001.

 

Landlord:                                          Woodland Village Shopping
Center, LLC

c/o CCA Acquision Co., LLC

5670 Wilshire Blvd., Ste. 1250

Los Angeles, CA 90036

 

52.                               2200 El Mercado Loop, Space 1200, Sierra
Vista, AZ 85635.

 

Landlord:                                          Sierra Vista Mall, LLC

c/o Rouse Properties, Inc.

1114 Avenue of the Americas, Ste. 2800

New York, NY 10036

Attn: General Counsel

 

53.                               1955 S. Casino Dr., Laughlin, NV 89029.

 

Landlord:                                          1955 S. Casino Drive
Holdings, LLC

c/o CW Capital Asset Management, LLC

7501 Wisconsin Avenue, Ste. 500,

West Bethesda, MD 20814

Attn: Burr Ault

 

54.                               4481 South White Mountain Road, Show Low, AZ
85901.

 

Landlord:                                          Twice Markets, L.L.C.

c/o: Zell Commercial Real Estate Services, Inc.

5343 N. 16th Street, Suite #290

Phoenix, AZ 85016

 

55.                               804 North US Highway 491, Gallup, NM.

 

Landlord:                                          Gallup H&K, LLC, Gallup
Shaaya, LLC, Gallup Capital, LLC

120 El Camino Drive, Ste 206

Beverly Hills, CA 90212

With Notice:                            K. Joseph Shabani

Shabani & Shabani, LLP

1801 Avenue of the Stars, Ste. 1035

Los Angeles, CA 90067

 

--------------------------------------------------------------------------------


 

56.                               10701 Corrales Road, NW, Suites 12 & 14,
Albuquerque, NM 87109.

 

Landlord:                                          Reposado, LLC & Blue Ground,
LLC

1503 Central Avenue NW, Suite A

Albuquerque, NM 87104

 

57.                               4250 Cerrillos Road, Santa Fe, NM 87507.

 

Landlord:                                          Santa Fe Place Property
Owners, LLC

c/o Spinoso Real Estate Group

112 Northern Concourse

North Syracuse, NY 13212

Attn: Legal Department

With a copy to:            Landlord

Santa Fe Place Property Owners, LLC

c/o Santa Fe Place

4250 Cerrillos Road

4250 Cerrillos Road

Santa Fe, NM 87592

Attn: General Manager

 

58.                               4601 E. Main, Farmington, NM 87402

 

Landlord:                                          Animas Valley Mall, LLC

c/o Rouse Properties, Inc.

1114 Avenue of the Americas, Ste. 2800

New York, NY 10036

 

59.                               6210 San Mateo Blvd., NE, Albuquerque, NM
87109

 

Landlord:                                          S.M.P. Ltd.  Co.

P.O. Box 93656

Albuquerque, NM 87199-3656

 

60.                               1518 Capital Ave., Cheyenne, WY.

 

Landlord:                                          Intrawest Properties, Inc.

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

61.                               4519 Frontier Mall Dr., Cheyenne, WY.

 

Landlord:                                          Corral Enterprises
Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

--------------------------------------------------------------------------------


 

62.                               158 North Third, Laramie, WY.

 

Landlord:                                          Laramie Building Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

63.                               1625 Stampede Dr., Cody, WY.

 

Landlord:                                          Cody Building Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

64.                               1683 Sunset Dr., Rock Springs, WY.

 

Landlord:                                          Rock Springs Building
Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

65.                               150 North Main, Sheridan, WY.

 

Landlord:                                          Sheridan Building Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

66.                               3510 E. 2nd Street, Casper, WY.

 

Landlord:                                          Eastside properties, LLC

P.O. Box 50730

Casper, WY  82605-0730

 

67.                               2610 S. Douglas Hwy, Suite 100, Gillette, WY.

 

Landlord:                                          CCA — Powder Basin Shopping
Center, LLC

c/o Arcadia Management Group, Inc.

5670 Wilshire Blvd, Ste 1250

Los Angeles, CA 90036

 

68.                               727 N. Federal, Riverton, WY.

 

Landlord:                                          John D. Prideaux

P.O Box 20399

Wickenburg, AZ 85358

 

--------------------------------------------------------------------------------


 

69.                               1850 Harrison Blvd., Evanston, WY.

 

Landlord:                                          David J. Moon

P.O. Box 841

Evanston, WY 82931

 

70.                               840 West Broadway, Jackson, WY.

 

Landlord:                                          P&R Investments, Inc.

c/o: A. Rodgers Everett

P.O. Box 1083

Jackson, WY 83001

 

71.                               1920 E. Idaho, Elko, NV.

 

Landlord:                                          Hawkins-Smith

c/o: Hawkins Company

855 Broad Street, Suite 300

Boise, ID 83702

 

72.                               1460 W. Winnemucca Blvd., Winnemucca, NV
89445.

 

Landlord:                                          Valley View Lafayette, LLC

c/o: Valley View Shopping Center

2811 E. Street, Suite B

Eureka, CA 95501

 

73.                               327 South 24th Street West, Ste #1, Billings,
MT 59102.

 

Landlord:                                          Gilman-Kaufman Partnership

4415 Lewis Avenue

Billings, MT 59106

 

74.                               830 S. Camino Del Rio, Durango, CO 81310

 

Landlord:                                          Out Landish, LLC

c/o: Rathbun Properties

318 Diablo Road, Suite #240

Danville, CA 94526

 

--------------------------------------------------------------------------------


 

75.                               5720 North Academy Boulevard, Colorado
Springs, CO 80918

 

Landlord:                                          The Acorn Group

P.O. Box 1339

Pebble Beach, CA 93953

With Notice:                            Gilbert G. Weiskopf, Esq.

102 North Cascade Avenue, Ste 620

Colorado Springs, CO 80903

 

76.                               2424 Highway 6 & 50, Grand Junction, CO 81505

 

Landlord:                                          SM Mesa Mall, LLC

Management Office

2424 Highway 6 and 50

Grand Junction, CO 81505

 

77.                               10910 Olson Drive, Suite #140, Rancho Cordova,
CA 95670

 

Landlord:                                          Gardenview Estates Venture,
L.P.

c/o: Focus Commercial, Inc.

3105 Fite Circle #106

Sacramento, CA 95827

 

78.                               15776 Laguna Canyon Road, Irvine, CA 92618
(Corporate)

 

Landlord:                                          The Irvine Company LLC

550 Newport Center Drive

Newport Beach, CA 92660

 

79.                               15770 Laguna Canyon Road, Irvine, CA 92618
(Corporate)

 

Landlord:                                          The Irvine Company LLC

550 Newport Center D rive

Newport Beach, CA 92660

 

80.                               2772 Main Street,  Irvine, CA 92618 (Corporate
Warehouse)

 

Landlord:                                          Sanderson J. Ray

Jamboree Apartments, LLC

2699 White Road, Ste 150

Irvine, CA 92614

 

81.                               4414 South College Avenue, Fort Collins, CO
80525

 

Landlord:                                          Generation H One and Two
Limited Partnership

Post Office Box 272546

Fort Collins, CO 80527

 

--------------------------------------------------------------------------------


 

82.                               2221 NE 3rd Street, Bend, OR

 

Landlord:                                          2221 LLC

64155 Hunnell Road

Bend, OR 97701

 

83.                               3429 Dillion Drive, Pueblo, CO 81008

 

Landlord:                                          Renaissance Partners, LLC

900 North Michigan Avenue

14th Floor

Chicago, Illinois 60611

 

With Notice:                            c/o : Jones Lang LaSalle Americas, Inc.

200 E. Randolph

Chicago, IL 60601

Attn : Real Estate Notices (CSA)

 

84.                               840 Biddle Road, Medford, OR 97504

 

Landlord:                                          Bear Creek Ventures LLC

c/o: Aldy Damian

36 Country Lane

Rolling Hills Estates, CA 90274

 

85.                               1108 NW Frontage Road, Troutdale, OR 97060

 

Landlord:                                          The Melton Family Trust

Jerrold and Patricia Melton, Trustees

21600 NE 192nd Avenue

Battle Ground, WA 98604

 

86.                               5352 South Freeway Park Drive, Riverdale, UT
84405

 

Landlord:                                          CC Freeway Park, LC

c/o The Boyer Company, LC

90 South 400 West, Ste 200

Salt Lake City, UT 84101

 

87.                               1175 Addison Avenue East, Twin Falls, Idaho
83301

 

Landlord:                                          Blue Lakes Marketplace 5
Points, LLC

c/o Bonneville Realty Management

75 Fort Union Blvd, Ste C165

Midvale, UT 84047

Attn: Kevin Mortensen

 

--------------------------------------------------------------------------------


 

88.                               8525 W. Franklin Road, Boise, ID 83709

 

Landlord:                                          Franklin Towne Plaza, LLC

855 W. Broad Street, Ste. 300

Boise, ID 83702

Attn: Legal Department

 

89.                               1008 Cumberland Center Blvd., Lebanon, TN
37087

 

Landlord:                                          J.D. Eatherly

1720 West End Avenue, Ste 600

Nashville, TN 37203

 

90.                               1681 3rd Avenue West Unit 9, Dickinson, ND
58601

 

Landlord:                                          GPCME LLC

33 9th Street West

Dickinson, ND 58601

Attn: Mark Grove

 

91.                               1183 Eglin Street, Rapid City, SD 57701

 

Landlord:                                          CPP Rushmore II, LLC

c/o Columbus Pacific Properties, Ltd.

429 Santa Monica Blvd., Ste 600

Santa Monica, CA 90401

With Notice:                            Midland Atlantic Development Company

8044 Montgomery Road, Ste 710

Cincinnati, OH 45236

Attn: Property Administration

 

--------------------------------------------------------------------------------


 

92.                               51027 Hwy 6, Ste 200, Glenwood Springs, CO

 

Landlord:                                          Wood King LLLP

51027 Hwy 6 & 24, Ste 145

Glenwood Springs, CO 81601

 

93.                               2230 N.W. 10 Street, Ocala, FL 34475

 

Landlord:                                          Free as a Bird, LLC

2166 NW 10th Street

Ocala, FL 34475

Attn: Carmen Murvin

 

94.                               2520 North U.S. Highway 441/27, Fruitland, FL
34731

 

Landlord:                                          Carmen Properties, LLC.

2166 NW 10th Street,

Ocala, FL 34475

 

95.                               240 Long Hollow Pike, Goodlettsville, TN

 

Landlord:                                          J.D. Eatherly

1720 West End Avenue, Ste 600

Nashville, TN 37203

 

96.                               Mall of America, 386 N. Garden, Ste. #N386,
Bloomington, MN

 

Landlord:                                          MOAC MALL HOLDINGS, LLC

60 East Broadway,

Bloomington, MN 55425

 

97.                               3443 SW Williston Road, Gainesville, FL 32608

 

Landlord:                                          Carmin G. Murvin

2166                    NW 10th Street

Ocala, FL 34475

 

--------------------------------------------------------------------------------


 

98.                               Gurnee Mills Mall, 6170 West Grand Avenue,
Gurnee, IL 60031

 

Landlord:                                          Mall at Gurnee Mills, LLC

c/o Simon Property Group, Inc.

225 West Washington Street

Indianapolis, IN 46204

 

99.                               Kirkwood Mall, 635 Kirkwood Mall, Bismarck, ND
58504

 

Landlord:                                          Kirkwood Mall Acquisition,
LLC

NW 6227, PO Box 1450

Minneapolis, MN 55485

 

100.                        North Park Mall, 320 West Kimberly Rd, Ste. 206,
Davenport, IA

 

Landlord:                                          North Park Mall, LLC

401 Wilshire Blvd, Ste 700

Santa Monica, CA 90401

Attn: Legal Department

 

101.                        Valley West Mall, 1551 Valley West Dr. #187, Des
Moines, IA

 

Landlord:                                          Valley West, DM, LP

c/o Watson Center, Inc.

3100 West Lake Street, Ste 215

Minneapolis, MN 55416

 

102.                        249 Blanding Blvd., Orange Park, FL 32073

 

Landlord:                                          Larsen Properties, LLC

2166 NW 10th Street

Ocala, FL 34475

Attn: Carmen G. Murvin

 

103.                        West Acres Mall, 3902 13th Avenue SW, #301D, Fargo,
ND

 

Landlord:                                          West Acres Development, LLP.

3902 13th Avenue S, Ste 3717

Fargo, ND 58103

 

--------------------------------------------------------------------------------


 

104.                        3120 North Oak Street Extension, Valdosta, GA 31605

 

Landlord:                                          Boot Hill Western Wear, Inc.

c/o Windy Hill, Inc.

8170  Highway 122 West

Hahira, GA 31632

 

105.                        Columbia Mall, 2800 S. Columbia Rd ., Grand Forks,
ND

 

Landlord:                                          Columbia Grand Forks, LLP

c/o GK Development, Inc.

257 Main Street, Ste. 100

Barrington, IL 60010

 

106.                        Crossroad Center, 4201 Division St. W., St. Cloud,
MN

 

Landlord:                                          St. Cloud, LLC

General Growth Properties, Inc

110 Wacker Drive

Chicago, IL 60606

Attn: Legal Department

 

107.                        Southern Hills Mall, 4400 Sergeant Rd.,#116, Sioux
City, IA

 

Landlord:                                          SM Southern Hills Mall, LLC

c/o Simon Property Group

225 West Washington Street

Indianapolis, IN 46204

 

--------------------------------------------------------------------------------


 

108.                        1208 20th Avenue SW, Ste 10, Minot, ND 58701

 

Landlord:                                          Dakota UPREIT

3003 32nd Avenue. S, Ste 250

Fargo, ND 58103

With Notice:                            SMC Property Management

1408 20th Avenue SW., Ste 10

Minot, ND 58701

 

109.                        Oakwood Mall, 4800 Golf Road, Ste 420, Eau Claire,
WI 54701

 

Landlord:                                          Oakwood Hills Mall Partners
LLP

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606

Attn: Legal Department

 

110.                        Eastland Mall, 800 N. Green River Road, #452,
Evansville, IN

 

Landlord:                                          SM Eastland Mall, LLC

c/o The Macerich Company

401 Wilshire Blvd., Ste 700

Santa Monica, CA 90401

 

111.                        8105 Moores Lane, Ste 205, Brentwood, TN 37027

 

Landlord:                                          Gateway Kentfield, Inc.

28 State Street, 10th Flr

Boston, MA 02109

Attn: Asset Manager, Tennessee

With Notice:                            Boyle Investment Company

2000 Meridian Blvd., Ste 250

Franklin, TN 37067

Attn: Grant Kinnett

 

112.                        3134 North 11th Street, Bismarck, ND 58503

 

Landlord:                                          Henry A. Albers

3200 Winnipeg Drive

Bismarck, ND 58503

 

--------------------------------------------------------------------------------


 

113.                        2805 W. 41st Street, Sioux Falls, SD

 

Landlord:                                          Solutions Property
Management, LLC

3220 S. Western Avenue

Sioux Falls, South Dakota, 57105

Attn: Ross Wheeler

 

114.                        Opry Mills Mall, 405 Opry Mills Drive, Nashville, TN
37214

 

Landlord:                                          Opry Mills Mall, LP

c/o Simon Property Group

225 West Washington Street

Indianapolis, IN 46204

 

115.                        8111 Concord Mills Blvd. #538, Concord, NC 28027

 

Landlord:                                          Mall at Concord Mills, LP

c/o The Mills a Simon Company

5425 Wisconsin Avenue, Ste 300

Chevy Chase, MD 20815

 

116.                        2431 E. Colorado Blvd., Spearfish, SD 57783

 

Landlord:                                          Aaron Bomgaars

Fifth Generation Investments, LLC

1805 Zenith Drive

Sioux City, Iowa 51103

 

117.                        10203 Birchridge, Suite 500, Humble, Texas 77338

 

Landlord:                                    Deerbrook Point, L.P., PAL
Realty, Inc.

24080 Highway 59 North
Suite 200
Kingwood, TX 77339

 

--------------------------------------------------------------------------------


 

118.                        10203 Birchridge, 2nd Floor, Humble, Texas 77338

 

Landlord:                                    Deerbrook Point, L.P., PAL
Realty, Inc.

24080 Highway 59 North
Suite 200
Kingwood, TX 77339

 

119.                        10203 Birchridge, Suite E, Humble, Texas 77338

 

Landlord:                                Deerbrook Point, L.P., PAL Realty, Inc.

24080 Highway 59 North

Suite 200

Kingwood, TX 77339

 

120.                        4600 South Medford Drive, Suite 1000, Lufkin, Texas
75901

 

Landlord:                                    CC Investors 1996-1

P. O. Box 10324
Pittsburgh, PA 15332
Attn: Daniel G. Kamin

 

121.                        2309 Highway 79 South, Henderson, Texas 75654

 

Landlord:                                Henderson Plaza Realty LP

c/o ORDA Corp.

15400 Knoll Trail, Suite 350

Dallas, TX 75248

 

122.                        620 Pan American Drive Livingston, Texas 77351

 

Landlord:                                    Don C. and Annita Baskin d/b/a
Baskin’s Rent Properties

P. O. Box 244
Livingston, TX 77351

 

123.                        Suite #4, 3801 North Street, Nacogdoches, Texas
75961

 

Landlord:                                    Northview Plaza II Joint Venture

c/o Gregory Commercial, Inc.
P. O. Box 7084
Dallas, TX 75209

 

124.                        4530 South Broadway, Tyler, Texas 75703

 

Landlord:                                    Lasater’s French Quarter
Partnership

P. O. Box 1640
Mason, TX 76856

 

125.                        1001 Main Street, Liberty, Texas 77575

 

Landlord:                                    PELCO Properties, Inc.

P. O. Box 68
Dayton, TX 77535

 

--------------------------------------------------------------------------------


 

126.                        118 Col. Etheredge, Blvd., Huntsville, Texas 77340

 

Landlord:                                          Don C. and Annita Baskin
d/b/a Baskin’s Rent Properties

P. O. Box 244

Livingston, TX 77351

 

127.                        1300 Pinecrest Drive East, Marshall, Texas 75670

 

Landlord:                                          Marshall Mall Investors, L.P.

1300 E. Pinecrest Dr., Suite 120

Marshall, TX 75670

 

128.                        327 S. Wheeler St., Jasper, Texas 75951

 

Landlord:                                          Sequin Affordable Housing,
L.P.

Attn: Todd Routh

11701 Bee Caves Road, Ste. 122

Austin, TX 78738

 

129.                        725 E. Villa Maria, Suite 4700, Bryan, Texas, 77802

 

Landlord:                                          Tejas Center, Ltd.

3109 Texas Avenue

Bryan, TX

 

130.                        850 N. Main Street, Vidor, Texas 77662

 

Landlord:                                          Vidor Crossroads LLC

350 Pine Street, Ste 800

Beaumont TX 77701

Attn: Sara Andrews

 

131.                        1908 N. Frazier St., Conroe, Texas 77301

 

Landlord:                                          CSW Conroe, LLC

Attn: LATIPAC Commercial

2711 W. Anderson Lane, Ste. 200

Austin, TX 78757

With a copy to:            Brookshire Brothers, Ltd.

P. O. Box 1688

Lufkin, TX 75901

 

--------------------------------------------------------------------------------


 

132.                        3445 Gulf Freeway, Dickinson, Texas 77539

 

Landlord:                                    Dixie Partners II, L.P.

P. O. Box 270874
Flower Mound, TX 75027

 

133.                        2419 Gilmer Road, Longview, Texas 75604

 

Landlord:                                    Gilmer Road Associates

P. O. Box 3449
Longview, TX 75606

 

134.                        28000 Southwest Fwy, Rosenberg, Texas 77471

 

Landlord:                                    Clay Group Properties

12338 Mally Meadow Lane
Sugarland, TX 77478
Attn: Bobby Patel

 

135.                        120 Hwy 332 W 3, Lake Jackson, Texas 77566

 

Landlord:                                    Brazos Square, LP

606 Oleander
Lake Jackson, TX 77566

 

136.                        3201 North Hwy 75 Suite 102, Sherman, Texas 75090

 

Landlord:                                    75/82 Sherman Crossing, Ltd.

5001 LBJ Freeway
Suite 900
Dallas, TX 75244

 

137.                        4123 Gibson Road, Texarkana, Texas 75503

 

Landlord:                                    Deepwater Creek Texarkana, L.P.

3444 Summerhill Road
Texarkana, TX 75503

 

138.                        1220 Airline Road, Corpus Christi, Texas 78412

 

Landlord:                                    MSW Promenade, L.P.

5430 LBJ Freeway
Suite 1575
Dallas, TX 75240

 

139.                        240 N. New Road, Waco, Texas 76710

 

Landlord:                                          S&W-AL, LLC

1001 West Loop South #600

Houston, TX 77027-9082

 

--------------------------------------------------------------------------------


 

140.                        8154 Agora Parkway, Suite 100, Live Oak, Texas 78233

 

Landlord:                                    Rose Forum Associates, L.P.

c/o AVR Realty Company LLC
1 Executive Boulevard
Yonkers, NY 10701

 

141.                        1131 N. Burleson Blvd., Burelson, Texas 76028

 

Landlord:                                    EE Burleson, L.P.

c/o Kimco Realty Corporation
P. O. Box 5020
New Hyde Park, NY 11042

 

142.                        2990 East Prien Lake Road, Lake Charles, Louisiana
70615

 

Landlord:                                          TSN Realty, LLC

c/o David B. Rubin

185 Canfield Drive

Stamford, CT 06902

 

143.                        3111 Midwestern Parkway, Sikes Senter Mall, Wichita
Falls, Texas 76308

 

Landlord:                                          Sikes Senter, LLC

c/o Rouse Properties, Inc.

1114 Avenue of the Americas, Ste. 2800

New York, NY 10036-7703

Attn: General Counsel

 

144.                        Space No. 6501, Alexandria Mall, 3437 Masonic Drive,
Alexandria, Louisiana 71301

 

Landlord:                                    Alexandria Main Mall LLC

c/o Radiant Partners, LLC
145 West 45th Street, 10th floor
New York, NY 10036
Attn: Daniel Friedman

 

145.                        10533 South Mall Drive, Baton Rouge, Louisiana 70809

 

Landlord:                                    Siegen Lane Properties LLC

c/o Mall Properties, Inc.
1991 Crocker Road, Ste. 600
Westlake, OH 44145

 

146.                        3320 Ambassador Caffery Parkway, Lafayette,
Louisiana 70502

 

Landlord:                                    Ambassador Way Associates, LP

c/o Fidelis Realty Partners, Ltd.

19 Briar Hollow Lane, Suite 100

Houston, TX 77027

 

--------------------------------------------------------------------------------


 

147.                        9795 FM 1960, Humble, Texas 77338

 

Landlord:                                    Randall’s Food and Drugs, LP

3663 Briarpark
Houston, TX 77042

 

With a copy to:            Safeway, Inc./PDA #5991-03

5918 Stoneridge Mall Road

Pleasanton, CA 94588-3229

 

148.                        24421 Katy Freeway, Katy, Texas 77494

 

Landlord:                                    Bluecap, Ltd

c/o O. N. Baker

8554 Katy Freeway, Suite 301

Houston, TX 77024

 

149.                        6550 Garth Rd., Baytown, Texas 77521

 

Landlord:                                    Baytown Plaza Two, L.P.

c/o Gulf Coast Commercial Management
3120 Rogerdale Road, Suite 150
Houston, TX 77042

 

150.                        127 NorthShore Blvd, Suite 2, Slidell, Louisiana
70460

 

Landlord:                                          RCG — Slidell, LLC

3060 Peachtree Road, Ste. 400

Atlantic, GA 30305

Attn: Ericka Barber

 

151.                        Rayzor Ranch Marketplace, Denton, Texas

 

Landlord:                                          Fortress Investment Group

c/o RR Marketplace LP

Attn: Andy Osborne

55221 North O’Connor Boulevard, Suite 700

 

152.                        1951 South 25th East, Ammon, ID 83406

 

Landlord:                                          Ammon Properties, L.C.

c/o: Woodbury Corporation

2733 E. Parleys Way, Ste. 300

Salt Lake City, UT 84109

 

--------------------------------------------------------------------------------


 

153.                        3666 Brooks Street, Missoula, MT 59801

 

Landlord:                                                                                         
UT Missoula L.L.C.

c/o: Woodbury Corporation

2733 E. Parleys Way, Ste. 300

Salt Lake City, UT 84109

 

154.                        8698 East Raintree Drive, Scottsdale, AZ 85260

 

Landlord:                                                                                         
Umbral 2, LLC

20411 SW Birch Street, Ste. 360

Newport Beach, CA 92660

 

155.                        2651 W. 29th Street, Greeley, CO 80631

 

Landlord:                                                                                         
Gerry & Monica Schwarzblatt Trust

9454 Wilshire Blvd., Ste 207

Beverly Hills, CA 90210

Attn: Gerhard Schwarzblatt

 

156.                        2020 Gunbarrel Road, Chattanooga, TN 37421

 

Landlord:                                                                                         
Robert F. Myer, COO

Hamilton Village Station, LLC.

11501 Northlake Drive

Cincinnati, Ohio 45249

 

With a copy to:            Lease Administration Department

Phillips Edison & Company, Ltd.

11501 Northlake Drive

Cincinnati, Ohio 45249

 

157.                        Fallschase Shopping Center, Tallahassee, FL 32317

 

Landlord:                                                                                         
CPP Fallschase II, LLC

c/o: Lormax Stern Development Company, LLC

38500 Woodward Avenue, Ste. 200

Bloomfield Hills, MI 48304

 

--------------------------------------------------------------------------------


 

158.                        915 W. Main Street, Bozeman, MT 59715

 

Landlord:                                                                                         
West Coast Highway, LLC

c/o  Debra Barlow

31351 Rancho Viejo Road, Ste 105

San Juan Capistrano, CA 92675161.

1010 NE Coronado Drive, Blue Springs, MO 64014

 

Landlord:                                                                                         
Blue Springs Partners, LP

c/o: RED Development

Lighton Tower

7500 College Blvd., Ste. 750

Overland Park, KS 66210

Attn: Property Manager

 

159.                        14384 Lincoln Street, Thornton, CO 80023

 

Landlord:                                                                                         
Thornton Development, L.L.C.

c/o:  Staenberg Group, Inc.

2127 Innerbelt Business Center Drive, Ste. 310

St. Louis, MO 63114

 

160.                        2200 War Admiral Way, Lexington, KY 40509

 

Landlord:                                                                                         
War Admiral Place, LLC

P.O. Box 12128

Lexington, KY 40509

Attn: Patrick W. Madden

 

With notice to:                                                               
War Admiral Place, LLC

2517 Sir Barton Way

Lexington, KY 40509

Attn: Patrick W. Madden

 

--------------------------------------------------------------------------------


 

161.                        65 Treeline Road, Kalispell, MT 59901

 

Landlord:                                                                                         
TKG Spring Prairie Development Three, LLC

c/o TKG Management, Inc.

211 N. Stadium Blvd., Ste 201

Columbia, Missouri 65233

 

With a copy to:            TKG Spring Prairie Development Three, LLC

c/o TKG Management, Inc.

211 N. Stadium Blvd., Ste 201

Columbia, Missouri 65233

Attn: General Counsel

 

162.                        17815 La Cantera Parkway, San Antonio, TX

 

Landlord:                                                                                         
Hines Global REIT San Antonio Retail I LP

c/o The Rim Management

2800 Post Oak Blvd., Ste. 4800

Houston, TX 77056

 

163.                        318 Broadway, Nashville, TN 37201

 

Landlord:                                                                                         
318 Partners, GP

1920 Adelicia Street, Ste. 500

Nashville, TN 37212

Attn: J. Ronald Scott

 

164.                        2315 Summa Drive, Ste. 1C, Las Vegas, NV 37201

 

Landlord:                                                                                         
The Shops at Summerlin South, LP

c/o The Howard Hughes Corporation

One Galleria Tower, 22nd Floor

13355 Noel Road

Dallas, TX 75240

Attn: General Counsel

 

--------------------------------------------------------------------------------


 

With a copy to:                                                  The Shops at
Summerlin South, LP

10801 West Charleston Blvd.

Las Vegas, NV 89135

Attn: Legal Department

 

165.                        152 Stratford Commons Court, Suite. 05,
Winston-Salem, NC 27103

 

Landlord:                                                                                         
Brixmor GA Stratford Commons, LP

c/o Brixmor Property Group

420 Lexington Avenue, 7th Floor

New York, NY 10170

Attn: Office of General Counsel

 

With a copy to:                                                  Brixmor GA
Stratford Commons, LP

c/o Brixmor Property Group

3440 Preston Ridge Road

Building IV, Suite 425

Alpharetta, GA 30005

Attn: Vice President of Legal Services

 

166.                        3310 West Shaw Avenue, Suite 02A, Fresno, CA 93711

 

Landlord:                                                                                      
Brixmor Arbor Faire Owner, LP

c/o Brixmor Property Group

420 Lexington Avenue, 7th Floor

New York, NY 10170

Attn: Office of General Counsel

 

--------------------------------------------------------------------------------


 

With a copy to:                                                  Brixmor Arbor
Faire Owner, LP

c/o Brixmor Property Group

40 Skokie Blvd., Ste 600

Northbrook, IL 60062

Attn: Vice President of Legal Services

 

167.                        1000 Commerce Avenue, Suite 0500, Atwater, CA 95301

 

Landlord:                                                                                         
BRE Throne Applegate Ranch, LLC

c/o Brixmor Property Group

420 Lexington Avenue, 7th Floor

New York, NY 10170

Attn: Office of General Counsel

 

With a copy to:                                                  BRE Throne
Applegate Ranch, LLC

c/o Brixmor Property Group

40 Skokie Blvd., Ste 600

Northbrook, IL 60062

Attn: Vice President of Legal Services

 

168.                        Alamance Crossing West Shopping Center

 

University Drive & I-85, Burlington, NC.

 

Landlord:                                                                                         
Alamance Crossing II, LLC

c/o CBL & Associate Management, Inc.

CBL Center, Suite 500

2030 Hamilton Place Blvd.

Chattanooga, TN 37421-6000

 

--------------------------------------------------------------------------------


 

169.                        25895 Highway 290, Cypress, TX 77429

 

Landlord:                                                                                         
Cypress Towne Center, Ltd.

8555 Westheimer Road

Houston, TX 77063

 

170.                        U.S. 11W & Interstate 81, Bristol, TN 37620

 

Landlord:                                                                                         
Pinnacle North, LLC

601 State Street, 6th Floor

Bristol, VA 24201

Attn: Mr. Steve Johnson

 

With a copy to:            Hartman Simons & Wood LLLP

6400 Powers Ferry Road NW

Suite #400

Atlanta, GA 30339

Attn: Jeremy D. Cohen

 

171.                        15185 W. 119th Street, Olathe, KS 66002

 

Landlord:                                                                                         
M-III Olathe Station Property, LLC

c/o Mariner Real Estate Management, LLC.

4601 College Blvd., Ste  350

Leawood, KS 66211

Attn: President

 

With a copy to:            M-III Olathe Station Property, LLC

c/o Legacy Asset Management, LLC

4717 Central Street

Kansas City, MO 64112

 

With a copy to:            Daspin & Aument, LLP

227 West Monroe Street, Ste 3500

Chicago, IL 60606

Attn: Nicole Rudman Brown

 

--------------------------------------------------------------------------------


 

172.                        3103 W. Highway 74, Monroe, NC 44648

 

Landlord:                                                                                         
Inland American Retail Mgmt, LLC

2901 Butterfield Road

Oak Brook, IL 60523

 

With a copy to:            Inland American

Monroe Poplin, LLC

2901 Butterfield Road

Oak Brook, IL 60523

 

173.                        2625 Scottsville Road, Bowling Green, KY 42104

 

Landlord:                                                                                         
Greenwood Mall, LLC

c/o Greenwood Mall

110 N. Wacker Drive

Chicago, IL 60606

Attn: Law/Lease Administration Dept.

 

With a copy to:                                                           
Greenwood Mall

2625 Scottsville Road

Bowling Green, KY 42104

Attn: General Manager

 

174.                        1991 West Highway 40, Vernal, UT 84078

 

Landlord:                                                                                         
Gardner Towne Center, LLC

90 South 400 West, Ste 330

Salt Lake City, UT 84101

Attn: Rulon C.  Gardner

 

--------------------------------------------------------------------------------


 

175.                        211 Rolling Hills Circle, Easley, SC 29640

 

Landlord:                                                                                         
Easley Commons Retail Associates LLC

1765 Merriman Road

Akron, OH 44313

 

With a copy to:            Easley Commons Retail Associates, LLC.

c/o Riverview Management

1765 Merriman Road

Akron, OH 44313

 

176.                        4501 Outer Loop Drive, Louisville, KY 40219

 

Landlord:                                                                                         
Weingarten Realty Investors

P.O. Box 924133

Houston, TX 77292-4133

Weingarten Realty Investors

2600 Citadel Plaza Drive, Ste 125

Houston, TX 77008

 

177.                        640 Centerview Blvd., Ste. 120, Kissimmee, FL 34741

 

Landlord:                                                                                         
Osceola Crossings Owner, LLC

c/o O’Connor Capital Partners

535 Madison Avenue, 6th Fl

New York, NY 10022

 

With a copy to:            Osceola Crossing Owner, LLC

14901 S. Orange Blossom Trail

Orlando, Fl 32827

Attn: General Counsel

 

With a copy to:            Hartman Simons & Wood LLP

6400 Powers Ferry Road NW, Ste 400

Atlanta, GA 30339

Attn: Laura B. Kurlander

 

--------------------------------------------------------------------------------


 

178.                        6360 S. Parker Road, #5, Aurora, CO 80016

 

Landlord:                                                                                         
Arapahoe Crossing LP

c/o Brixmor Property Group

420 Lexington Avenue, 7th Fl

New York, NY 10170

Attn: Office of General Counsel

 

With a copy to:            Arapahoe Crossing LP

c/o Brixmor Property Group

40 Skokie Blvd., Ste 600

Northbrook, IL 60062

Attn: Vice President of Legal Services

 

179.                        Polaris Pointe Shops, Colorado Springs, CO 80921

 

Landlord:                                                                                         
Executive Companies

13540 Meadowgrass Drive, Ste 200

Colorado Springs, CO 80921

Attn: Gary Erickson

 

180.                        195 W. Esplanade Drive, Oxnard, CA 93036

 

Landlord:                                                                                         
California Property Owner I, LLC

c/o Brixmor Property Group

420 Lexington Avenue, 7th Fl

New York, NY 10170

Attn: Office of General Counsel

 

With a copy to:            California Property Owner I, LLC

c/o Brixmor Property Group

40 Skokie Blvd., Ste 600

Northbrook, IL 60062

Attn: Vice President of Legal Services

 

--------------------------------------------------------------------------------


 

181.                        The Shoppes at Southport West, Omaha, NE

 

Landlord:                                                                                         
Dean Hokanson, Jr.

c/o Southport West Partners, LLC

11213 Davenport Street, Ste. 300

Omaha, NE 68154

 

With a copy to:            Dennis Hoth

P.O. Box 3401

Carefree, AZ 85377

 

182.                        The Marketplace, Council Bluffs, IA

 

Landlord:                                                                                         
Legacy CB, LLC

c/o Red Legacy, LLC

4717 Central Street

Kansas City, MO 64112

Attn: Legal

 

With a copy to:            The Katz Law Firm

7227 Metcalf Avenue, 2nd Fl

Overland Park, KS 66204

Richard B. Katz

 

183.                        Glade Park Shopping Center, Euless, TX

 

Landlord:                                                                                         
Glade Inline I, LLC

6723 Weaver Road, Ste 108

Rockford, IL 61114

Attn: Zack Knutson

 

--------------------------------------------------------------------------------


 

184.                        Four Corners Shopping Center, Tomball, TX

 

Landlord:                                                                                         
BK 2920, Ltd.

3700 Buffalo Speedway, Ste. 1020

Houston, TX 77098

 

185.                        1683 Sunflower Avenue, Costa Mesa, CA 92626

 

Landlord:                                                                                         
International Asset Management

Holding Group LLC

c/o Lee & Associates

111 Pacifica, Ste. 300

Irvine, CA 92618

 

186.                        1268 S. Hoover Street, Longmont, CO 80501

 

Landlord:                                                                                         
D.D. Dunlap Companies

16897 Algonquin, Suite A

Huntington Beach, CA 92649

 

187.                        600 Ed Noble Parkway, Norman, OK 73072

 

Landlord:                                                                                         
Gemini Property Management, LLC

16740 Birkdale Commons Parkway, Ste. 306

Huntersville, NC 28078

 

188.                        5080 Richmond Avenue (Galleria), Houston, TX 77056

 

Landlord:                                                                                         
POR LP NOTICES

5177 Richmond Avenue, Ste 610

Houston, TX 77056

 

189.                        10515 Katy Freeway (I-10), Houston, TX 77024

 

Landlord:                                                                                         
Jim R. Smith

1400 Post Oak Blvd., Ste. 650

Houston, TX 77056

 

--------------------------------------------------------------------------------


 

190.                        420 Congaree Rd., Greenville, SC 29607

 

Landlord:                                                                                         
CHI — Congaree Greenville SC, LLC

40 W. Broad Street, Ste. 410

Greenville, SC 29601

Attn: Britt Goodson

 

191.                        6420 Eastex Freeway, Beaumont, TX 77708

 

Landlord:                                                                                         
D & F Realty Partners, LLC

c/o Fertitta Realty, Inc.

P.O. Box 12400

Beaumont, TX 77726

 

192.                        2727 Iowa Street, Lawrence, KS 66046

 

Landlord:                                                                                         
TMD Iowa, LLC

1707 N. Waterfront Parkway

Wichita, KS 67206

 

193.                        8353 N. Booth Avenue, Kansas City, MO 64158

 

Landlord:                                                                                         
SCV Retail LLC

c/o U.S. Federal Properties Co., LLC

4706 Broadway, Ste 240

Kansas City, MO 64112

 

194.                        19380 Interstate 45, Spring, TX 77373

 

Landlord:                                                                                         
Cypresswood Real Estate, LTD.

12651 Briar Forest, Ste 300

Houston, TX 77077

Attn: Gopal P. Bathija

 

--------------------------------------------------------------------------------


 

195.                        6590 Youree Drive, Shreveport, LA 71105

 

Landlord:                                                                                         
Bayou Walk, LLC

c/o Crimson Capital, LLC

489 Riverview Drive

Totowa, NJ 07512

Attn: Joseph Prestifilippo

 

196.                        10020 Coors Bypass NW, Albuquerque, NM 87114

 

Landlord:                                                                                         
ALBQ Jiffy Lube, LLC

8036 Oak Point Drive

Frisco, TX 75034

Attn: Mark Tekin

 

With a copy to:                                                            Rand
TM2 Cottonwood, LLC

4455 E. Camelback Road, Ste E-180

Phoenix, AZ 85018

Attn: Britt Sanchez

 

With a copy to:                                                           
Dickinson Wright PLLC

1850 North Central Avenue, Ste 1400

Phoenix, AZ 85004

Attn: Spencer W. Cashdan

 

197.                        11251 Beech Avenue, Fontana, CA

 

Landlord:                                                                                         
CRP Oakmont Jurupa

Attn: Stephen L. Nelsen

3520 Piedmont Road, Ste. 100

Atlanta, GA 30305

 

With a copy to:                                                           
Smith, Gambrell & Russell, LLP

Attn: Thomas A. Spillman

1230 Peachtree Street, NE, Ste. 3100, Promenade

Atlanta, GA 30309-3592

 

--------------------------------------------------------------------------------


 

With a copy to:                                                            The
Carlyle Group

Attn: Micheal Gershenson

520 Madison Avenue

New York, NY 10022

 

From time to time certain equipment, including, without limitation, motor
vehicles and computers, may be offsite in the ordinary course of business.

 

(ii)                                  Sheplers Holding Corporation and
Sheplers, Inc. Locations

 

Location Name

Location Name

 

 

Wichita - Store No. 1

Orlando - Store No. 34

6501 West Kellogg Street

5250 International Drive, Space E5

Wichita, Kansas 67209-2211

Orlando, Florida 32819

Landlord: SHEP (KS-OK) QRS 16-113, Inc.

Landlord: FB Orlando Acquisition Company, LLC

 

 

Oklahoma City - Store No. 2

Riverview- Store No. 36

812 South Meridian Avenue

Mesa Riverview

Oklahoma City, Oklahoma 73108-1604

829 N Dobson Road

Landlord: SHEP (KS-OK) QRS 16-113, Inc.

Mesa, Arizona 85201-7585

 

Landlord: DeRito/Kimco

 

 

Englewood - Store No. 4

Sam’s Town - Store No. 40

8500 East Orchard Road

5111 Boulder Highway

Greenwood Village, Colorado 80111-5012

Las Vegas, Nevada 89122-6004

Landlord: C2 H2 Limited

Landlord: Sam’s Town Casino

 

 

Arlington - Store No. 5

Albuquerque - Store No. 51

2500 East Centennial Drive

6600 Holly Avenue, Suite B-7

Arlington, Texas 76011-6611

Albuquerque, New Mexico 87113

Landlord: Maymie Bros (Building) /W.R. Grace (Land)

Landlord: Daskalos Development & Investments

 

--------------------------------------------------------------------------------


 

Frisco- Store No. 6

Kansas City, MO - Store No. 52

8549 Gaylord Parkway, Suite 100

1100 West 136th Street, Suite 16

Frisco, Texas 75034

Kansas City, Missouri 64145

Landlord: BRE Retail Residual Owner 1 LLC

Landlord: Inland US Mgmt

 

 

Austin — Cap. Plaza - Store No. 53

Austin — Southpark - Store No. 54

Capital Plaza

Southpark Meadows

5415B North IH-35

9900 South IH-35, Building B

Austin, Texas 78723

Austin, Texas 78748

Landlord: Cencor Reality Services

Landlord: Harbert Rainier SouthPark Meadows, LLC

 

 

San Antonio- Store No. 9

San Antonio - Brooks- Store No. 57

6201 N.W. Loop 410

3127 SE Military Dr, Suite 121

San Antonio, Texas 78238-3303

San Antonio, Texas 78223

Landlord: Ingram 410, LLC

Landlord: IA Management, LLC

 

 

Northglenn- Store No. 10

McAllen, TX- Store No. 55

10300 Bannock Street

507 West Expressway 83

Northglenn, Colorado 80260-6067

McAllen, Texas 78503

Landlord: W.R. Grace

Landlord: Daniel G Kamin McAllen LLC

 

 

Mesquite- Store No. 11

Fulfillment Center

18500 Lyndon B Johnson Freeway

4950 South Laura Street

Mesquite, Texas 75150-5626

Wichita, Kansas 67216

Landlord: The Rockola Corp

Landlord: SHEP (KS-OK) QRS 16-113, Inc.

 

 

Sahara- Store No. 12

Frisco Office

Sahara Pavilion

3211 Internet Boulevard, Suite 300

4700 West Sahara Avenue

Frisco, Texas 75034

Las Vegas, Nevada 89102-3510

Landlord: Ignite Technologies, Inc.

Landlord: Voit Real Estate Services

 

 

 

Reno- Store No. 27

Amarillo- Store No. 30

Shopper’s Square Mall

2225 Georgia Street South

255 East Plumb Lane

Amarillo, Texas 79109-1834

Reno, Nevada 89502-3417

Landlord: Wolfin Village Dunhill

Landlord: Tore, LTD

 

 

--------------------------------------------------------------------------------


 

Omaha - Store No. 56

Fort Worth- Store No. 58

970 South 72nd Street

9320 Sage Meadow Trail

Omaha, Nebraska 68114

Fort Worth, Texas 76177

Landlord: Eric Dawson, LLC

Landlord: ATC Investors, LP

 

 

Odessa- Store No. 60

Lubbock- Store No. 59

5125 E. 42nd Street

South Plains Mall - D27

Odessa, Texas 79762

6002 Slide Road

Landlord: Leeco Energy & Investments

Lubbock, Texas 79414

 

Landlord: Macerich South Plains LP

 

 

Dallas- Store No. 62

 

5850 LBJ Freeway

 

Garland, Texas 75041

 

Landlord: Preston Valley North Limited Partnership

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.8

to

Collateral Agreement

 

Chattel Paper; Instruments; Negotiable Documents; Letter-of-Credit Rights

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.9

to

Collateral Agreement

 

Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.10

to

Collateral Agreement

 

Deposit Accounts and Securities Accounts

 

Prior to the consummation of the Closing Date Merger

 

Grantor

 

Financial
Institution

 

Account Number

 

Account Purpose

Boot Barn Holdings Inc.

 

PNC Bank

 

[*]

 

Funding Account

Boot Barn, Inc.

 

PNC Bank

 

[*]

 

Funding Account

Boot Barn, Inc.

 

PNC Bank

 

[*]

 

Internet Credit Cards

Boot Barn, Inc.

 

PNC Bank

 

[*]

 

Store Credit Cards

Boot Barn, Inc.

 

PNC Bank

 

[*]

 

Wire Transfers and Other Deposits

Boot Barn, Inc.

 

PNC Bank

 

[*]

 

RCC Collection

Boot Barn, Inc.

 

PNC Bank

 

[*]

 

RCC Credit Card

Boot Barn, Inc.

 

City National Bank

 

[*]

 

Payroll

Boot Barn, Inc.

 

Wells Fargo Bank

 

[*]

 

Store Cash and Check deposits

Boot Barn, Inc.

 

BBVA Compass

 

[*]

 

Store Cash and Check deposits

Boot Barn, Inc.

 

Chase Bank

 

[*]

 

Store Cash and Check deposits

 

--------------------------------------------------------------------------------

[*] Certain Information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requests with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

Upon consummation of the Closing Date Merger

 

LOAN PARTY

 

BANK

 

ACCOUNT NUMBER/TYPE OF
ACCOUNT

Boot Barn Holdings, Inc.

 

PNC Bank

 

[*]   - Funding Account

 

 

 

 

 

Boot Barn, Inc.

 

PNC Bank

 

[*] - Funding Account

 

 

 

 

[*] - Internet Credit Cards

 

 

 

 

[*] - Store Credit Cards

 

 

 

 

[*] - Wire Transfers, Other Deposits

 

 

 

 

[*] - RCC Collection

 

 

 

 

[*] - RCC Credit Card

 

 

 

 

 

Boot Barn, Inc.

 

City National Bank

 

[*] - Payroll

 

 

 

 

 

Boot Barn, Inc.

 

Wells Fargo Bank

 

[*] - Store Cash and Check deposits

 

 

 

 

 

Boot Barn, Inc.

 

BBVA Compass

 

[*]   - Store Cash and Check deposits

 

 

 

 

 

Boot Barn, Inc.

 

Chase Bank

 

[*] - Store Cash and Check deposits

 

 

 

 

 

Sheplers, Inc.

 

JP Morgan Chase

 

[*] - Depository (checking)

 

 

Oklahoma

 

[*] — Zero Balance (funding account)

 

 

 

 

[*] — Zero Balance (disbursement)

 

 

 

 

[*]   - Zero Balance (disbursement)

 

 

 

 

[*] - Zero Balance (disbursement)

 

 

 

 

[*] - Zero Balance (disbursement)

 

 

 

 

[*] - Depository (checking)

 

 

 

 

[*] — Zero Balance (disbursement)

 

 

 

 

 

Sheplers, Inc.

 

JP Morgan Chase

 

[*] - Depository (checking)

 

 

Colorado

 

 

 

 

 

 

 

Sheplers, Inc.

 

JP Morgan Chase

 

[*] - Concentration

 

 

Texas

 

[*] - Depository (checking)

 

 

 

 

[*] - Depository (checking)

 

 

 

 

[*] - Depository (checking)

 

 

 

 

[*] - Depository (checking)

 

 

 

 

[*] - Depository (checking)

 

 

 

 

[*] — Depository (checking)

 

 

 

 

[*] — Depository (checking)

 

 

 

 

 

Sheplers, Inc.

 

JP Morgan Chase

 

[*] - Depository (checking)

 

 

Arizona

 

 

 

 

 

 

 

Sheplers, Inc.

 

Bank of America

 

[*] - Depository (checking)

 

 

Florida

 

 

 

 

 

 

 

Sheplers, Inc.

 

Bank of America

 

[*] — Depository (checking)

 

 

Missouri

 

 

 

 

 

 

 

Sheplers, Inc.

 

Bank of America

 

[*] - Depository (checking)

 

 

New Mexico and Nebraska

 

 

 

 

 

 

 

Sheplers, Inc.

 

Bank of America

 

[*] - Concentration

 

 

Kansas

 

[*] — Depository (checking)

 

 

 

 

[*] — Depository (checking)

 

 

 

 

[*]— Depository (checking)

 

--------------------------------------------------------------------------------

[*] Certain Information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requests with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

Sheplers, Inc.

 

Bank of America

 

[*] - Depository (checking)

 

 

Nevada

 

[*] - Depository (checking)

 

 

 

 

[*] — Depository (checking)

 

 

 

 

 

Sheplers, Inc.

 

Amarillo National Bank

 

[*] - Depository (checking)

 

 

Texas

 

 

 

--------------------------------------------------------------------------------

[*] Certain Information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requests with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.11

to

Collateral Agreement

 

Intellectual Property

 

1.                                      The listing of Trademarks (as defined in
the Collateral Agreement) should include: (a) the Trademark; (b) Registration
Number or Serial Number; and (c) the Owner of Record.

 

See attached.

 

2.                                      The listing of Trademark Licenses (as
defined in the Collateral Agreement) should include: (a) Name of
Licensee/Licensor; and (b) Date.

 

None.

 

3.                                      The listing of Patents (as defined in
the Collateral Agreement) should include: (a) Country; (b) Patent Number or
Application Number; (c) Title of Invention; and (d) the Owner of Record.

 

None.

 

4.                                      The listing of Patent Licenses (as
defined in the Collateral Agreement) should include: (a) Name of
Licensee/Licensor; and (b) Date.

 

Patent License Agreement, dated March 28, 2011, between Webvention LLC and
Sheplers Holding Corporation.

 

5.                                      The listing of Copyrights (as defined in
the Collateral Agreement) should include: (a) Registration Number; (b) Title as
listed in Registration; and (d) the Copyright Claimant.

 

See attached.

 

6.                                      The listing of Copyright Licenses (as
defined in the Collateral Agreement) should include: (a) Name of
Licensee/Licensor; and (b) Date.

 

None.

 

--------------------------------------------------------------------------------


 

Boot Barn, Inc. Trademarks

 

Prior to the consummation of the Closing Date Merger

 

Mark

 

Registration
number
Registration date

 

Application
number

 

Current
Owner

BOOT BARN

 

2,307,397

 

01/11/2000

 

75/579,578

 

Boot Barn, Inc.

[g149631kp19i001.jpg]

 

3,696,624

 

10/13/2009

 

77/467,382

 

Boot Barn, Inc.

WESTERN WAREHOUSE

 

1,197,321*

 

06/08/1982

 

73,229,113

 

Boot Barn, Inc.

WESTERN WAREHOUSE

 

1,786,004

 

08/03/1993

 

74/334,293

 

Boot Barn, Inc.

CORRAL WEST

 

3,135,148

 

8/29/2006

 

78/569,082

 

Boot Barn, Inc.

CORRAL WEST RANCHWEAR

 

3,135,156

 

08/29/2006

 

78/569,628

 

Boot Barn, Inc.

CWR WORKWEAR DEPOT

 

CANCELED

CWR

 

CANCELED

CODY JAMES

 

1,818,497

 

01/25/1994

 

74/209,357

 

Boot Barn, Inc.

JOB SITE

 

2,193,695

 

10/06/1998

 

75/346,364

 

Boot Barn, Inc.

AMERICAN WORKER HEAD TO TOE WORK WEAR

 

3,941,630

 

04/05/2011

 

77/891,409

 

Boot Barn, Inc.

SHYANNE

 

3,615,901

 

05/05/2009

 

77/584,307

 

Boot Barn, Inc.

STINKY BOOT

 

4247245

 

11/20/2012

 

85/465,810

 

Boot Barn, Inc.

 

--------------------------------------------------------------------------------


 

[g149631kp19i002.jpg]

 

N/A

 

85722240

 

Boot Barn, Inc.

[g149631kp19i003.jpg]

 

N/A

 

85718520

 

Boot Barn, Inc.

RCC WESTERN STORES

 

3,676,190

 

9/01/2009

 

77673023

 

Boot Barn, Inc.

[g149631kp19i004.jpg]

 

3,685,540

 

9/22/2009

 

77673019

 

Boot Barn, Inc.

[g149631kp19i005.jpg]

 

4,164,753

 

6/26/2012

 

85506201

 

Boot Barn, Inc.

RCC WESTERN WEAR

 

4,164,271

 

6/26/2012

 

85457801

 

Boot Barn, Inc.

Baskins

 

4256229

 

12/11/2012

 

85446448

 

Boot Barn, Inc.

[g149631kp19i006.jpg]

 

4157456

 

6/12/2012

 

85446755

 

Boot Barn, Inc.

Diamond B

 

3541365

 

12/2/2008

 

77293760

 

Boot Barn, Inc.

 [g149631kp19i007.jpg]

 

3457163

 

7/1/2008

 

77294779

 

Boot Barn, Inc.

 

--------------------------------------------------------------------------------


 

Outfitting Texans Since 1972

 

4260163

 

12/18/2012

 

85446958

 

Boot Barn, Inc.

The Official Western Store of Texas

 

4326046

 

4/23/2013

 

85446863

 

Boot Barn, Inc.

[g149631kp19i008.jpg]

 

CANCELED

BB RANCH

 

4666995

 

86292745

 

Boot Barn, Inc.

SHYANNE

 

4659704

 

86324810

 

Boot Barn, Inc.

MOONSHINE SPIRIT BY BRAD PAISLEY

 

 

 

86376463

 

Boot Barn, Inc.

MOONSHINE SPIRIT

 

 

 

86327572

 

Boot Barn, Inc.

B

 

 

 

86279959

 

Boot Barn, Inc.

[g149631kp19i009.gif]

 

 

 

86296606

 

Boot Barn, Inc.

 

--------------------------------------------------------------------------------


 

Upon consummation of the Closing Date Merger

 

1.                                      Boot Barn, Inc. Trademarks listed above,
and

 

2.                                      Sheplers Holding Corporation and
Sheplers, Inc. Trademarks and Applications:

 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

RED RANCH

[g149631kp19i010.jpg]

 

U.S. Federal

 

85726040

 

4552405

 

SHEPLERS, INC.

GIBSON TRADING COMPANY ESTABLISHED 1899

[g149631kp19i011.jpg]

 

U.S. Federal

 

85724728

 

 

 

SHEPLERS, INC.

RED RANCH

 

U.S. Federal

 

85434444

 

4258838

 

SHEPLERS, INC.*

GIBSON TRADING COMPANY

 

U.S. Federal

 

85399269

 

4429241

 

SHEPLERS, INC.*

WESTERN WEAR FOR THE WAY YOU LIVE

 

U.S. Federal

 

85396637

 

4118616

 

SHEPLERS, INC.*

Design Only

[g149631kp19i012.jpg]

 

U.S. Federal

 

85315981

 

4129801

 

SHEPLERS, INC.*

GIBSON TRADING COMPANY

 

U.S. Federal

 

85261879

 

4168869

 

SHEPLERS, INC.*

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

YOUR COUNTRY, YOUR WAY

 

U.S. Federal

 

77483596

 

3781832

 

SHEPLERS, INC.*

SHEPLERS

 

U.S. Federal

 

78822126

 

3193462

 

SHEPLERS, INC.*

THE WORLD’S LARGEST WESTERN STORES

 

U.S. Federal

 

75291616

 

2167479

 

SHEPLERS, INC.*

WORLD’S LARGEST WESTERN STORES

 

U.S. Federal

 

75140060

 

2081419

 

SHEPLERS, INC.*

BOOTS ‘N JEANS

 

U.S. Federal

 

75078088

 

2342054

 

SHEPLERS, INC.*

WORLD’S LARGEST WESTERN STORES AND CATALOG

 

U.S. Federal

 

74520534

 

2033263

 

SHEPLERS, INC.*

Design Only

[g149631kp19i013.gif]

 

U.S. Federal

 

73392546

 

1254863

 

SHEPLERS, INC.*

OL’ SHEP

 

U.S. Federal

 

73388925

 

1255648

 

SHEPLERS, INC.*

SHEPLERS

 

U.S. Federal

 

73125194

 

1141784

 

SHEPLERS, INC.*

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

S

[g149631kp19i014.gif]

 

U.S. Federal

 

73125222

 

1137758

 

SHEPLERS, INC.*

S

[g149631kp19i015.gif]

 

U.S. Federal

 

73125223

 

1137889

 

SHEPLERS, INC.*

S SHEPLERS INC.

[g149631kp19i016.gif]

 

U.S. Federal

 

73041013

 

1017594

 

SHEPLERS, INC.*

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

S

[g149631kp21i001.gif]

 

U.S. Federal

 

73040683

 

1057698

 

SHEPLERS, INC.*

S

[g149631kp21i002.gif]

 

U.S. Federal

 

73040684

 

1045614

 

SHEPLERS, INC.*

SHEPLERS

 

U.S. Federal

 

73040363

 

1308095

 

SHEPLERS, INC.*

SHEPLERS

 

U.S. Federal

 

73040364

 

1308389

 

SHEPLERS, INC.*

SHEPLERS

 

Canada

 

1540229

 

TMA835766

 

SHEPLERS, INC.

SHEPLERS

 

Canada

 

714900

 

TMA429523

 

SHEPLERS, INC.

 

--------------------------------------------------------------------------------


 

Trademark

 

Database

 

Application
Number

 

Registration
Number

 

Owner

SHEPLERS

 

Switzerland

 

59396/2011

 

625115

 

SHEPLERS, INC.

SHEPLERS

 

United Kingdom

 

1516265

 

1516265

 

SHEPLERS, INC.

SHEPLERS

 

Community Trademarks

 

10201697

 

10201697

 

SHEPLERS, INC.

SHEPLERS

 

Brunei

 

22188

 

19023

 

SHEPLERS, INC.

SHEPLERS

 

China

 

9895452

 

9895452

 

SHEPLERS, INC.

SHEPLERS

 

China

 

9895451

 

9895451

 

SHEPLERS, INC.

SHEPLERS

 

Japan

 

2011-060657

 

5532778

 

SHEPLERS, INC.

SHEPLERS

 

Australia

 

1443876

 

1443876

 

SHEPLERS, INC.

SHEPLERS

 

Australia

 

588639

 

588639

 

SHEPLERS, INC.

SHEPLERS

 

New Zealand.

 

847911

 

847911

 

SHEPLERS, INC.

 

3.                                      Sheplers, Inc. Copyrights:

 

#

 

Title / Issue Title

 

Copyright
No.

 

Serial Publication Year /
Registration Date

 

Copyright Claimant

1.

 

www.amberleaves.com

 

TX0006371294

 

12-May-2006

 

Sheplers Catalog Sales, Inc.*

2.

 

www.sheplers.com.

 

TX0006490898

 

13-Oct-2006

 

Sheplers Catalog Sales, Inc.*

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

to

Collateral Agreement

 

Equity Interests Held Directly by Grantors

 

Prior to the consummation of the Closing Date Merger

 

Certificated Securities:

 

Name of Issuer

 

Class and
Series

 

Par Value

 

Certificate
Number

 

Number (and
Percentage) of
Securities of
such Class and
Series

Boot Barn, Inc.

 

Common Stock

 

 

 

2

 

1,000 (100% owned by Boot Barn Holdings, Inc.)

RCC Western Stores, Inc.

 

Common Stock

 

 

 

51

 

2,000 (100% owned by Boot Barn, Inc.)

 

Uncertificated Securities:

 

Name of Issuer

 

Class and
Series

 

Par Value

 

Certificate
Number

 

Number (and
Percentage) of
Securities of
such Class and
Series

Baskins Acquisition Holdings, LLC

 

Membership interests

 

N/A

 

N/A

 

Boot Barn, Inc. is the sole member and owner of membership interests.

 

Partnership/LLC Interests:

 

None.

 

--------------------------------------------------------------------------------


 

Upon consummation of the Closing Date Merger

 

Certificated Securities:

 

Name of Issuer

 

Class and
Series

 

Par Value

 

Certificate
Number

 

Number (and
Percentage) of
Securities of
such Class and
Series

Boot Barn, Inc.

 

Common Stock

 

 

 

2

 

1,000 (100% owned by Boot Barn Holdings, Inc.)

RCC Western Stores, Inc.

 

Common Stock

 

 

 

51

 

2,000 (100% owned by Boot Barn, Inc.)

Sheplers Holding Corporation

 

Common Stock

 

 

 

1

 

100 (100% owned by Boot Barn, Inc.)

Sheplers, Inc.

 

Common Stock

 

 

 

2

 

1000 (100% owned by Sheplers Holding Corporation)

Boot Barn International (Hong Kong) Limited

 

Ordinary Shares

 

 

 

3

 

65(100% owned by Boot Barn, Inc.)

 

--------------------------------------------------------------------------------


 

Uncertificated Securities:

 

Name of Issuer

 

Class and
Series

 

Par Value

 

Certificate
Number

 

Number (and
Percentage) of
Securities of
such Class and
Series

Baskins Acquisition Holdings, LLC

 

Membership interests

 

N/A

 

N/A

 

Boot Barn, Inc. is the sole member and owner of membership interests.

 

Partnership/LLC Interests:

 

None.

 

--------------------------------------------------------------------------------